Exhibit 10.1

Execution Version (2)

 

 

Asset Purchase Agreement

 

 

 

This Agreement is dated: June 2, 2017

 

PARTIES

 

(1) APAD Octrooi B.V. incorporated and registered in The Netherlands and having
its principal place of business at Henri Dunantstraat 1, 5223 GZ Den Bosch, The
Netherlands (APAD O);

 

(2) APAD B.V incorporated and registered in The Netherlands and having its
principal place of business at Schansestraat 7, Ijzendijke, Zeeland 4515 RN, The
Netherlands (APAD BV and together with APAD O, each a Seller and collectively,
the Sellers); and

 

(3) Milestone Scientific, Inc. incorporated and registered in the State of
Delaware and having its principal place of business at 220 S. Orange Ave.,
Livingston, New Jersey 07039, USA (the Buyer).

 

BACKGROUND

 

The Sellers have agreed to sell and transfer, and the Buyer has agreed to buy,
the Assets (as defined below) on the terms and conditions set out in this
Agreement.

 

The Sellers have agreed to sell and transfer, and the Buyer has agreed to buy,
the Assets on the terms and conditions set out in this Agreement.

 

AGREED TERMS

 

1.

DEFINITIONS & INTERPRETATION

  

 

1.1

The following definitions shall apply in this Agreement. 

 

Affiliate means, with respect to a party, any corporation, partnership, or other
entity which, directly or indirectly, through one or more intermediaries,
controls, is controlled by, or is under common control with such party. For the
purposes of this term, “controlˮ means the direct or indirect ownership of fifty
percent (50%) or more of the equity interest or voting interest in or by an
entity.

 

Agreement means this Asset Purchase Agreement and any Schedules and Annexes
hereto.

 

Ancillary Documents means, collectively, each contract and agreement entered
into in connection with the transactions contemplated by this Agreement,
including, without limitation, the Bill of Sale, Disclosure Letter, Technology
Assignment Agreements, Escrow Agreement and the Limited Joinder Agreements (as
each term is defined below).

 

Applicable Laws means all domestic or foreign, federal, national, state,
provincial or local statutes, laws (including common laws), constitutions,
treaties, directives, rules, regulations, resolutions, codes, ordinances,
requirements, judgments, orders, decrees, writs, decisions, injunctions, awards,
certifications, permits and licenses of or from any Governmental Authority which
has jurisdiction over a party or the businesses, operations or assets of any of
the Sellers, including European Union Directives that are appropriate for
receipt of Conformité Européene (CE) approval or any other Certification of a
Governmental Authority for the Product, as they may be in effect on or prior to
the Completion, or relating to or governing a party’s obligations or rights
under this Agreement.

 

1

--------------------------------------------------------------------------------

 

Execution Version (2)

 

Applicant means each Person identified in a Patent included in the Assets as an
applicant.

 

Assets means all of the Intellectual Property Rights, Consents and
Certifications and other assets related to or used or exploited or held for use
or exploitation in connection with or otherwise associated with the Product
(including the Manufacture thereof) or the conduct of the Business, including
without limitation, the assets and rights described in Schedule 1.

 

Business means the Manufacture and sale of the Product.

 

Business Day means a day other than a Saturday, Sunday or public holiday when
banks in Amsterdam and New York City are open for business.

 

Certification means that the Product has obtained, and is in compliance with the
applicable requirements of, all appropriate European Union Directives and other
Applicable Laws of Governmental Authorities as they relate to the Product, and
CE Marking is entitled to be affixed to or marked on the Product.

 

Claim means a claim by any Buyer Indemnitee (as defined below) under any of the
indemnities in this Agreement or under any Ancillary Document.

 

Company means any company, partnership, limited liability company, corporation,
or other body entity, wherever and however incorporated or established.

 

Completion means the consummation of the sale and purchase of the Assets in
accordance with this Agreement.

 

Completion Date means the date on which Completion occurs, which shall be two
(2) Business Days after the earlier of:

 

(a) the last of the Conditions being satisfied by the Sellers or waived by the
Buyer in accordance with Clause 3; or

 

(b) if Completion is deferred in accordance with clause 7.3, the date to which
Completion is so deferred.

 

Conditions means the conditions to Completion set out in Clause 3.

 

Consents and Certifications means all consents, approvals, Certifications,
orders or authorizations of, or registration, qualification, designation,
declaration or filing with, any Governmental Authority, and all consents,
novations, waivers and approvals of third Persons.

 

Contract means any written, oral or other agreement, contract, subcontract,
settlement agreement, lease, binding understanding, arrangement, instrument,
note, option, warranty, purchase order, guaranty, indenture, license,
sublicense, insurance policy, sales or purchase order or legally binding
commitment or undertaking of any nature to which the reference Person is a party
or by which such Person, or any of its properties or assets, is bound.

 

Disclosed means fairly, fully, clearly and accurately disclosed or made
available to or accessible to the Buyer (with sufficient details to identify the
nature and scope of the matter disclosed and references to the Clauses for which
such disclosure is being made) in or under a letter (a Disclosure Letter) from
the Sellers to the Buyer with the same date as this Agreement in the agreed
form.

 

2

--------------------------------------------------------------------------------

 

Execution Version (2)

 

Encumbrance means any interest or equity of any person (including any licence,
non-assert, covenant-not-to-sue, right to acquire, option or right of
pre-emption, right of first refusal or offer) or any mortgage, charge,
obligation to pay or remit royalties or other payments, pledge, lien,
assignment, hypothecation, security interest, title retention or any other
security agreement or arrangement in respect of the Assets.

 

Escrow Agreement has the meaning set forth in Clause 5.1(l).

 

Government Authority means any multi-national organization or body, national,
state, commonwealth, municipal, provincial, territorial, county, district, local
or foreign government, any instrumentality, subdivision, department, ministry,
board, legislative body, court, administrative or regulatory agency, bureau or
commission, or other governmental entity or instrumentality or political
subdivision thereof, or any quasi-governmental or private body exercising any
executive, legislative, judicial, administrative, regulatory, taxing, importing
or other functions of or pertaining to a government, including authority to
Manufacture, advertise, sell or market the Product or mark the Product as
conforming to or in compliance with any Applicable Law.

 

Group means in relation to a company, that company, any direct or indirect
subsidiary or any parent company from time to time of that company, and any
direct or indirect subsidiary from time to time of a parent company of that
company. Each company in a Group is a member of the Group.

 

Intellectual Property Right(s) means any or all of the following and all rights
in, arising out of, or associated therewith:

 

 

(A) Patents. All inventions and United States and foreign patents and utility
models, including utility patents and design patents, and all registrations and
applications therefor, and all reissues, divisionals, re-examinations,
corrections, renewals, extensions, provisionals, continuations and
continuations-in-part thereof, and other derivatives and certificates associated
therewith, and equivalent or similar rights anywhere in the world in inventions
and discoveries, including, without limitation, invention disclosures, together
with any additional patent applications or issued patents, whether or not
claiming priority to any of the foregoing (collectively, Patents);

 

(B) Trade Secrets. All trade secrets and other rights in know-how and
confidential or proprietary information (including ideas, research and
development, concepts, inventions, compositions, manufacturing and production
and other procedures, processes, systems and techniques, methods, protocols,
data in any form (including data bases and compilations, technical data,
clinical and other test or trail data), designs, discoveries, drawings,
specifications, formulas, algorithms, customer and supplier lists, pricing and
cost information, budgets, financial analyses, and business and marketing plans,
proposals and methods) throughout the world, including any required or useful
for or incident to the development, Manufacture, testing, regulatory approval,
modification, maintenance, support, promotion or commercialization of the
Product, together with all ancillary rights thereto (collectively, Trade
Secrets);

 

(C) Copyrights. All registered and unregistered U.S. and foreign works of
authorship, fixed in any tangible medium of expression, regardless of the
availability of copyright protection, including all copyrights, copyright
registrations, derivative works and moral rights recognized by law, all
applications to register and renewals of any of the foregoing and all other
rights in connection therewith, including without limitation all other rights
corresponding thereto throughout the world, including the right to file
applications for statutory protections in all domestic and foreign jurisdictions
throughout the world (Copyrights);

 

3

--------------------------------------------------------------------------------

 

Execution Version (2)

 

(D) Mask Works. All mask works, mask work registrations and applications
therefor, and any equivalent or similar rights (Mask Works) and all intellectual
property rights in, arising out of, or associated with, any thereof;

 

(E) Industrial Design. all industrial designs and any registrations and
applications therefor throughout the world including without limitation all CAD
and other drawings, engineering schematics (including wire traces), assembly
drawings, component and product drawings and assembly and specifications,
gerber, fabrication and other drawings and files, specifications, test
specifications, bills of materials, manuals and plans, testing requirements, CAD
files and schematics and detailed files for the PCB board, and all intellectual
property rights in, arising out of, or associated with, any thereof
(collectively, Industrial Design, and the documentation thereof, Industrial
Design Documentation);

 

(F) Domain Names. All rights in domain names and applications and registrations
therefor (Domain Names);

 

(G) Trademarks. All registered and unregistered trademarks, trade names, trade
dress, logos and other company designations, service marks, certification marks,
brand names, trademark and service mark registrations and all registrations and
renewals thereof and pending applications therefor and all goodwill appurtenant
thereto or symbolized thereby throughout the world (collectively, Trademarks);

 

(H) Software. All computer programs and software, native, testing, hyperterminal
and other, including source code, object code, annotated code, binaries,
scripts, tags, connectors, build files, specifications and configuration files,
and all modifications, enhancements, fixes, updates, upgrades, bypasses and
workarounds relating thereto, whether embodied in software, firmware or
otherwise (collectively, Software);

 

(I) Documentation. All documentation (internal and external) related to
Manufacture (including Manufacturing Protocols and Industrial Design
Documentation), testing, regulatory approval, modification, maintenance,
support, promotion or commercialization, enhancing, troubleshooting, monitoring
or upgrading the Product, including drafts and submissions and correspondence
with respect to regulatory approvals, support tickets, enhancement requests,
knowledge-base or wiki content, requirements documents (both already implemented
and future), trial and test data, test cases, test plans, test scripts and
technical artifacts (collectively, Documentation);

 

(J) Moral Rights. All rights of paternity, integrity, disclosure and withdrawal
and any other rights that may be known or referred to as publicity rights,
“moral rights,” “artist’s rights,” “droit moral” or the like (collectively,
Moral Rights), to the extent allowed by law, including any right to claim
authorship to or to object to any distortion, mutilation, other modification or
derogatory action in relation to a copyrightable work, whether or not such would
be prejudicial to the author’s reputation, and any similar right, existing under
common or statutory law of any country in the world or under any treaty,
regardless of whether or not such right is denominated or generally referred to
as a moral right);

 

(K)     Related Rights. Any and all other rights, priorities and privileges of
any of the Sellers provided under United States, state, foreign or multinational
law or any compact, treaty, protocol, convention or organization, now or
hereafter in effect, with respect to any of the foregoing elements of
Intellectual Property Rights and all embodiments, expressions, derivatives and
improvements of any of the foregoing, including rights under the laws for
passing of or of unfair competition, together with all income, royalties or
payments due or payable in connection therewith as of the date hereof or
thereafter, and the right to use, practice, commercialize, exploit, make, have
made or use, any or all of the foregoing (collectively, Related Rights);

 

4

--------------------------------------------------------------------------------

 

Execution Version (2)

 

(L)     Customer Lists. All lists of customers and customer leads (including in
each case former customers and Persons which were solicited as prospective
customers), sales data, catalogues, presentations, lists of meetings and
conferences at which presentations have been made (whether at a booth or
otherwise), brochures, literature, articles and advertising and promotional
material (in whatever form or media);

 

(M) Emails. All email addresses that are used in connection with the Business,
the Product or the Trademarks (including without limitation all email addresses
containing “APAD” and the right to receive mail and other communications
addressed to any of the Sellers that pertain to the Business or Product prior to
Completion (including mail and communications from customers, suppliers,
distributors, agents and others, if any), but excluding any email addresses of
any of the Stockholders which are personal and not owned by any other Person or
used by any other Person in connection with the Business);

 

(N) Goodwill. All goodwill associated the Business, the Product or any of the
Trademarks and other of the foregoing rights; and

 

(O) Claims and Actions. All rights, claims, credits, causes of action, rights of
recovery and rights of set off of any kind, whether known or unknown, inchoate
or otherwise, pertaining to any of the Assets, including any and all rights to
sue at law or in equity for any infringement, misappropriation, violation,
impairment or other unauthorized use or conduct in derogation of the Seller IP
and Related Rights occurring prior to, on or after the date hereof, including
the right to receive all proceeds and/or damages therefrom and to settle all
such actions and receive all settlement amounts relating thereto.

 

Inventor means each Person identified in a Patent included in the Assets as an
inventor of an invention therein, including those Persons listed on Schedule 1.

 

Knowledge means, with respect to a specified Person, the actual knowledge of
such specified Person; and as to the Sellers, will also include the actual
knowledge of any of the Sellers, and the officers and directors of each of the
Sellers, together with such knowledge that such Persons as would be acquired by
a reasonable Person conducting a reasonable review concerning the subject matter
addressed by the applicable representation or warranty.

 

Limited Joinder Agreements has the meaning set forth in Clause 5.1(r).

 

Lock-Up Period means the one hundred eighty (180) day period following
Completion.

 

Losses includes all claims, liabilities, obligations, costs, expenses (including
reasonable attorneys’ fees and costs of investigation), damages and losses of
any nature (including, but not limited to, any direct, indirect or consequential
losses, loss of profit, loss of reputation and all interest, penalties and legal
costs (calculated on a full indemnity basis) and all other professional costs
and expenses).

 

Manufacture and Manufacturing shall mean the development, manufacturing,
assembly, testing and conducting and performance of all trials necessary for any
of the Sellers to advertise, sell and market the Product (including, without
limitation, any and all disposable items) in the European Economic Area and
other jurisdictions, and maintenance, support, promotion or commercialization
and all packaging and labelling, storing and quality control testing of the
Product in accordance with Manufacturing Protocols and Applicable Law, including
EU Consents and Certifications of or by all European Economic Area and other
Governmental Authorities.

 

5

--------------------------------------------------------------------------------

 

Execution Version (2)

 

Manufacturing Protocols shall mean all process specifications and protocols,
requirements, sterility testing, safety and other testing, Product
specifications and other similar Manufacturing requirements to be able to
manufacture the Product for sale in the European Economic Area and other
jurisdictions in compliance with Applicable Law, including CE Marking.

 

Person means includes a natural person, company, trust, association or corporate
or unincorporated body or organization (whether or not having separate legal
personality).

 

Product means devices and apparatus for positioning a hollow needle in an
anatomical cavity, which use audio or acoustic feedback to assist in the
location of the cavity, including an acoustic puncture assist device (APAD) and
the Intellectual Property Rights reflected, embodied or expressed therein, and
including any disposable items utilized in connection therewith.

 

Seller IP has the meaning set forth in Clause 1(c) of Schedule 2.

 

Shares means shares of common stock of the Buyer.

 

Stockholders means the stockholders of each of the Sellers.

 

Transfer has the meaning set forth in Clause 5.8.

 

Warranties means the warranties, representations and undertakings set out in
Clause 8 and Schedule 2.

 

 

1.2

A reference to this Agreement or to any other agreement or document referred to
in this Agreement is a reference to this Agreement or such other agreement or
document as varied or novated in accordance with its terms from time to time.

 

 

 

1.3

A reference to writing or written includes fax and email (unless otherwise
expressly provided in this Agreement).

 

 

 

1.4

References to a document in agreed form are to that document in the form agreed
by the parties.

 

 

 

1.5

Unless otherwise stated in this Agreement, a reference to a statute or statutory
provision is a reference to it as it is in force at the date of this Agreement
shall include all subordinate legislation made from time to time under that
statute or statutory provision.

 

 

 

1.6

A reference to a person as a Stockholder, Inventor or Applicant shall include
such Person in all such capacities, as the case may be.

 

2.

AGREEMENT TO SELL AND PURCHASE

 

On the terms of this Agreement, and subject to the Conditions having been
satisfied or waived in accordance with Clause 3, each of the Sellers shall sell,
assign and transfer to the Buyer with full title guarantee and free from any and
all Encumbrances, and the Buyer shall purchase with effect from the Completion
Date, the Assets.

 

6

--------------------------------------------------------------------------------

 

Execution Version (2)

 

3.

COMPLETION CONDITIONS

 

 

3.1

Completion is subject to and conditional upon:

 

 

(a)

legal and beneficial title of all the Assets vesting solely in a Seller, without
any Encumbrance, each pursuant to the applicable form of Annex A hereto or as
otherwise agreed by the parties;

 

 

(b)

the Warranties shall be true and correct in all respects when made, and shall
also be true and correct in all respects at Completion with the same force and
effect as though such representations and warranties were made at that time;

        (c) each covenant, agreement and obligation required by the terms of
this Agreement and/or the Ancillary Documents to be complied with and performed
by any of the Sellers at or prior to Completion shall have been duly and
properly complied with and performed;      

 

(d)

the Sellers shall have obtained from each Governmental Entity all required
Consents, if any, necessary to consummate the transactions contemplated in this
Agreement and the Ancillary Documents;

 

 

(e)

no temporary restraining order, preliminary or permanent injunction or other
order issued by any court of competent jurisdiction or other legal restraint or
prohibition preventing the consummation of the transactions contemplated in this
Agreement or any Ancillary Document shall be in effect, and there shall be no
litigation, proceeding or investigation pending or threatened that seeks to
prevent or materially delay the transaction contemplated by this Agreement;

        (f) no action will have been taken, nor any statute, rule, regulation,
executive order, decree, injunction or other order (whether temporary,
preliminary or permanent) will have been enacted since the date hereof, by any
Governmental Entity that makes the consummation of the transactions contemplated
in this Agreement or any Ancillary Document illegal, or has the effect of
materially limiting or restricting the Buyers’ ability to Manufacture the
Product and otherwise exploit the Assets following Completion, nor is any
proceeding seeking any of the foregoing pending or threatened; and         (g)
there shall be delivered to the Buyer a certificate of the Sellers’ directors
executed on the Completion Date and certifying that the conditions set forth in
subsections (a) through (f) of this Clause 3.1 have been fulfilled.

 

 

 

3.2

If any of the Conditions are not satisfied in accordance with Clause 3.1 by the
Completion Date, or not waived by the Buyer in accordance with Clause 3.4, the
Buyer shall be entitled, by notice to a Seller, to proceed as provided in Clause
7.3.

 

 

 

3.3

The Sellers shall use their best endeavours to procure that the Conditions are
satisfied as soon as practicable after the signing of this Agreement, and in any
event no later than the Completion Date, and shall keep the Buyer informed as to
its progress.

 

 

 

3.4

The Buyer may, to such extent as it thinks fit and in its absolute discretion,
waive any of the Conditions by notice in writing to a Seller.

 

7

--------------------------------------------------------------------------------

 

Execution Version (2)

 

4.

PRE-COMPLETION UNDERTAKINGS

 

 

 

4.1

The Sellers undertake to the Buyer that before Completion they shall:

 

 

(a)

not dispose of, or agree to dispose of, any Asset nor assume, suffer or incur
any liability, obligation or expense (actual or contingent) in respect of any
Asset;

 

 

(b)

not do, or allow to be done, any act or thing which may adversely affect any
goodwill in respect of the Assets;

 

 

 

(c)

not create, permit or suffer, or agree to create, permit or suffer, any
Encumbrance over any Asset;

 

 

 

(d)

not grant, modify, agree to terminate or permit the lapse of any Intellectual
Property Right in respect of any of the Assets or enter into any agreement
relating to any such rights, or fail to renew or extend any Intellectual
Property Right expiring or scheduled to lapse within ninety (90) days before or
after the Completion Date. Any renewal or extension due and payable after
Completion will be at cost of the Buyer. Any renewal or extension due prior
Completion will be apportioned between the Sellers and the Buyer based on the
number of days before and after the Completion Date for such renewal.

 

 

 

(e)

not engage in any litigation in relation to the Business or any of the Assets.

 

 

4.2

The Sellers shall immediately disclose to the Buyer in writing any matter or
thing which arises or may arise or become known to it before Completion which
has, or is likely to have, a material or adverse effect on a Seller, the
Business, the Product or any of the Assets.

 

5.

COMPLETION AND OTHER OBLIGATIONS

 

 

5.1

At Completion, the Sellers shall deliver, or procure delivery, to the Buyer of
or make available to the Buyer:

 

 

(a)

a duly executed bill of sale and assignment agreement, in the agreed form,
relating to the Assets (the Bill of Sale);

 

 

(b)

duly executed assignments of Intellectual Property Rights in the agreed form
necessary to: (i) vest title in the Assets in the Buyer as provided in this
Agreement, and (ii) record the change in ownership with the relevant
Governmental Entities, including national and international intellectual
property offices, each as documented pursuant to the applicable form of Annex A
hereto or as otherwise agreed by the parties;

 

 

(c)

each of the officers, directors and equity owners of each of the Sellers, and
each of the Inventors and Applicants shall have executed and delivered to the
Buyer the applicable Technology Assignment Agreement in the agreed form (each a
Technology Assignment Agreement);

 

 

(d)

an assignment of any confidentiality undertakings entered into between any of
the Sellers and any directors, officers, employers and third parties relating to
the Assets and similar rights of or in favour of any of the Sellers under
applicable law or otherwise, together with copies of the relevant
confidentiality undertakings and copies of any notices or demands served on such
prospective third parties for the return or destruction of information or
documents;

 

8

--------------------------------------------------------------------------------

 

Execution Version (2)

 

 

(e)

physical possession of all the Assets capable of passing by delivery, with the
intent that title in such Assets shall pass to the Buyer by and on such
delivery; provided, that the failure or inability of the Sellers to make any
such delivery or of the Buyer to receive physical possession of any Asset, shall
not affect the Buyer’s title thereto, which shall automatically pass upon
Completion; and the latest electronic versions of all Assets in electronic form,
including all Industrial Design Documentation, Software and other Documentation,
in working order (not corrupted) in file formats compatible with current
manufacturing techniques as demonstrated by the Viewmate Gerber viewer and the
National Instruments Multisim/Ultiboard software version 5.0 or later, UltiCap
software version 5 or later, GC-Prevue software version 24.3.8 or later, Ecos
software, or Cyswin software version 3.2.1 or later, and which Gerber files are
consistent with the related database, it being understood that, with respect to
files in the possession of Unitron, the Sellers shall deliver to the Buyer the
original files of all files that under Applicable Law can be delivered as
originals and true, correct and complete copies of all files that under
Applicable Law Unitron is required to retain in original form;

        (f) all documents of title, certificates, deeds, licences, agreements
and other documents relating to the Assets or Product, including all Consents
and Certifications and Documentation and other materials and media on which the
Intellectual Property Rights of or for the Assets are reflected, embodied,
expressed or recorded;         (g) duly executed irrevocable written waivers in
the agreed form of all Moral Rights in any works comprised in the Assets
(including Copyright) to which any individual is now or may be at any future
time entitled under any copyright law in any jurisdiction, including all
necessary consents to any action with respect to such Moral Rights by or
authorized by the Buyer. The Sellers agrees that they will confirm any such
waivers and consents from time-to-time as requested by the Buyer;

 

 

(h)

duly executed transfers of all Consents and Certifications in the agreed form;

 

 

(i)

original special resolution of the Board of Directors and stockholders of each
of the Sellers in the agreed form, authorising and approving the execution and
delivery of this Agreement and the Ancillary Documents to which it is a party
and the transactions contemplated thereby, and resolving to change each of the
Seller’s name so as to omit the word “APAD” or any confusingly similar word or
name, to another name approved in advance in writing by the Buyer, certified by
an officer of each of the Sellers to be true and correct, as of the Completion
Date and in force and effect, which name change amendments the Buyer shall file
or cause to be filed; and a copy of all such documents to be filed to effect
such change of name;

        (j) the Disclosure Letter duly executed by the Sellers;

 

 

(k)

a written acknowledgement executed as a deed that all Contracts to which any of
the Sellers is a party and which affect the Assets, including without
limitation, Contracts with Unitron (including any license from a Seller to
Unitron), Biosensors International Pte. Ltd. and distributors, have been
cancelled;

 

 

(l)

an escrow agreement (the Escrow Agreement), duly executed by the Buyer, the
Sellers and Delaware Trust Company, as escrow agent (the Escrow Agent), in the
form of Annex C hereto;

 

9

--------------------------------------------------------------------------------

 

Execution Version (2)

 

 

(m)

the Sellers shall have delivered a good standing certificate or comparable
document with respect to the Sellers under local law issued by the appropriate
Governmental Authority to the effect that each of the Sellers is a valid and
subsisting company (which may include an extract of an official registry) and,
to the extent available under local law, evidence of payment of all applicable
taxes required to be paid thereby to remain in good standing or qualified to do
business in such jurisdiction, as applicable within five (5) business days of
the Completion Date;

 

 

(n)

there shall have been no material adverse change in the Assets from the date of
this Agreement to the Completion Date;

 

 

(o)

the Technology Assignment Agreements, duly executed by each of the Stockholders
and the Inventors of and Applicants for the Patents;

 

 

(p)

A Limited Joinder Agreement, duly executed by each Stockholder, Inventor and
Applicant, with respect to Clauses 10 (Indemnities), 11 (Confidentiality and
Announcements), 12 (Restrictive Covenants), 13 (Assignment), 14 (Costs), 16
(General Terms), 17 (Rights and Remedies), 18 (Inadequacy of Remedies) and 19
(Governing Law and Jurisdiction), in the form of Annex D hereto (Limited Joinder
Agreements);

 

 

 

(q)

a legal opinion from Eagle Rock Legal B.V., counsel to the Sellers, in the
agreed form;

 

 

 

(r)

the agreement of Unitron with respect to certain matters, including not to seek
to collect any amounts owed to it or an Affiliate by a Seller, to accept 12.5
percent (12.5%) of the Purchase Price; and

 

 

(s)

all documents, instruments, certificates or other items required to be delivered
at or before Completion shall have been delivered, in form satisfactory to the
Buyer.

 

 

5.2

The Sellers shall (at their own expense):

 

 

(a)

procure that within thirty (30) days after Completion, the name of each of the
Sellers shall be changed so as to omit the word “APAD” or any confusingly
similar word or name and shall promptly thereafter provide evidence of such
filings to the Buyer; Buyer agrees to reimburse Sellers for fifty percent (50%)
of their reasonable out-of-pocket costs and expenses incurred by them to make
such name changes;

 

 

(b)

immediately following the Completion Date, each of the Sellers will discontinue
all further use of the Seller IP;

        (c) on the Completion Date, the Sellers will deliver to the Buyer all
magnetic, optical, paper and any other media on which the Intellectual Property
in the Assets is reflected, embodied or expressed;

 

 

(d)

either prior to Completion or as promptly as practicable after the Completion
submit the necessary documentation required to assign the Seller IP assigned
hereunder, including without limitation filing with the appropriate Governmental
Authorities the documents required to document and perfect the transfer to the
Buyer the ownership of the Intellectual Property Rights and other Assets to be
assigned hereunder;

 

10

--------------------------------------------------------------------------------

 

Execution Version (2)

 

 

(e)

give the Buyer such assistance as the Buyer may reasonably require for the
adoption by the Buyer, or any person connected with it, of any business name or
trade mark including the words “APAD”; and

        (f) as soon as reasonably practicable after Completion, and in any event
within fifteen (15) days after Completion, cease in any manner whatsoever to use
or display any trade or service marks or names, domain names or logos used in or
otherwise associated or connected with the Business or Product, including any
which include the word “APAD” or any confusingly similar Trademarks, Domain
Names, names or logos or words, and shall remove from any websites of or hosted
by any Person with which a Seller is in privity, any references to the Business
or Product, and shall delete any hypertext links which connect any such websites
to websites which relate to the Business or Product.

 

 

 

5.3

Prior to completion: the Sellers shall promptly notify the Buyer of any claims,
demands, actions, complaints and proceedings against any of the Sellers brought
by any third party in respect of any of the Assets. The Sellers shall not,
without the Buyer’s prior written consent, take any other steps in relation to
such claims which might reasonably be expected to damage the commercial
interests of the Buyer. If the Buyer considers that it is desirable to take
preventative action with a view to avoiding such claims against any of the
Sellers, the Sellers shall bear the cost of all such actions.

 

 

5.4

In the event the Buyer agrees to close this transaction without the Sellers
having first obtained all Consents and Certifications necessary or appropriate
to fully conclude, authorize, approve or permit the full and complete sale,
conveyance, assignment and transfer of the Assets and to make effective the
transactions contemplated by this Agreement the Sellers agree to use its best
efforts after the Completion to obtain from any Persons the Consents and
Certifications not theretofore obtained.

 

 

5.5

The Sellers shall assist the Buyer in every proper way to evidence, record and
perfect the assignments and transfers contemplated by this Agreement and to
perfect, obtain, maintain, enforce and defend the rights assigned. If the Buyer,
in its reasonable discretion at any time after the Completion determines that
any assets or rights, whether tangible or intangible, are not explicitly
included in the Assets hereunder, or are included but were not transferred to
the Buyer pursuant to this Agreement, and are related to or used or exploited or
held for use or exploitation in connection or otherwise associated with the
Business or the Product, upon notice from the Buyer of such determination, title
to such assets or rights shall automatically, immediately and solely vest in the
Buyer, effective as of the Completion, and such assets or rights shall be
considered Assets hereunder. The Sellers shall promptly deliver such assets or
rights to the Buyer and assist the Buyer in every proper way to evidence, record
and perfect the assignments thereof. If the Buyer is unable after reasonable
effort to secure a Seller’s signature to any document it is entitled under this
Clause 5.5 for any reason whatsoever, each of the Sellers hereby irrevocably
designates and appoints the Buyer and its duly authorized officers and agents,
as its agents and attorneys-in-fact with full power of substitution to act for
and on the Seller’s behalf and instead of the Seller, to execute and file any
such document or documents and to do all other lawfully permitted acts to
further the purposes of the foregoing with the same legal force and effect as if
executed by the Seller.

 

 

5.6

During the period of six (6) years after Completion (and without prejudice to
any of the Warranties), if any information relating to any of the Assets or the
Product is not in the possession of the Buyer or readily discoverable by the
Buyer, but is in the possession or under the control of or available to a Seller
or any member of a Seller’s Group, the Sellers shall, subject to regulatory
requirements, immediately on becoming aware of such information, provide such
Information to the Buyer.

 

11

--------------------------------------------------------------------------------

 

Execution Version (2)

 

 

5.7

The Sellers shall permit and assist the Buyer to consult any of a Seller’s
directors, Inventors and Applicants, on reasonable notice and during normal
business hours, for the purpose of obtaining knowledge, know-how or any other
information possessed by such Person in relation to the Assets or the Product,
and the Sellers shall ensure that any such Person shall disclose all such
information to the Buyer.

 

 

5.8

From and after Completion until the occurrence of the event contemplated by
Clause 6.6(f), neither of the Sellers shall (a) offer, encumber or permit to be
encumbered, pledge, sell, contract to sell, sell any option or contract to
purchase, purchase any option or contract to sell, grant any option, right or
warrant to purchase, lend or otherwise transfer or dispose of, by agreement or
otherwise, any Purchase Price Shares or any securities the value of which is
determined with reference to, or is convertible into or exercisable or
exchangeable for, any Purchase Price Shares, or (b) enter into any swap or other
agreement, arrangement or transaction that transfers to another, in whole or in
part, directly or indirectly, any of the economic consequence of ownership of
any Purchase Price Shares or any securities the value of which is determined
with reference to, or is convertible into or exercisable or exchangeable for,
any Purchase Price Shares. Without limiting the foregoing, the Buyer shall issue
to its transfer agent an appropriate “stop transfer” instruction reflecting the
foregoing (clauses (a) and (b) collectively, a Transfer).

 

 

5.9

At all times following Completion, neither Seller nor any member of a Seller’s
Group shall, directly or indirectly, utilize any of the Assets, or any of the
Intellectual Property Rights associated therewith, in any manner or for any
purpose whatsoever, whether with regard to the Product or otherwise.

 

 

 

5.10

In consideration of the entitlement of each Releasor (as defined below) to the
consideration called for by this Agreement, and other good and valuable
consideration (the receipt and sufficiency of which are hereby acknowledged),
each of the Sellers, on behalf of itself and its Affiliates and, to the extent
permitted by Applicable Law, their respective stockholders, directors, officers
and managers, and effective upon the acceptance of any distribution or dividend
by a Seller or the redemption or repurchase of any shares of a Seller owned by
any such stockholder or other payment or distribution to any such stockholder or
any employee of or consultant to any of the Sellers (other than basic salary or
compensation in customary amounts to such employee or consultant) (collectively,
a Distribution), each such Person (for purposes of this Clause 5.10, each a
Releasor), each on behalf of himself or itself and on behalf of his or its
Affiliates and assigns, hereby knowingly and voluntarily fully and irrevocably
releases and forever discharges the Buyer and each of the Buyer’s direct and
indirect subsidiaries, parent companies, stockholders and other Affiliates, and
each of the present and former stockholders, officers, directors, managers,
employees, members, agents, attorneys, insurance carriers and other
representatives of any of the foregoing, and all of the respective successors,
heirs, assigns, predecessors and affiliated companies of any of the foregoing
(all of the foregoing being collectively, Releasees), from any and all claims,
demands, complaints, liabilities, causes of action, controversies, damages,
charges, agreements, promises, obligations, rights, actions, remedies, suits,
injuries, debts, expenses, and claims for attorneys’ fees, whether at law or in
equity, of any kind or nature whatsoever, and whether related to or based upon
any claim for infringement, misappropriation, violation, impairment or other
unauthorized use or conduct in derogation of the rights of a Releasor, or
otherwise, whether asserted or unasserted, whether contingent or accrued,
whether known or unknown, suspected or unsuspected, accrued or not accrued,
foreseen or unforeseen, or mature or not mature (collectively Released Claims),
of, by or in favor of such Releasor or any of such Releasor’s Affiliates, or any
of the respective successors, heirs, administrators, legal representatives and
assigns of such Releasor or any of his or its Affiliates, against any or all of
Releasees which such Releasor ever had, now has, or hereafter shall have, for,
upon, or by reason of any matter, circumstance, cause or thing whatsoever, from
the beginning of time to the Completion; provided, that this Release shall not
release any rights or claims that may arise under, or otherwise affect or impair
any rights of such Releasor to enforce any provisions of, this Agreement or any
other agreement or instrument executed and delivered by such Releasor and the
Buyer pursuant to this Agreement, or any rights of a Releasor against another
Releasor, including in this respect to amounts payable by any of the Sellers to
such Releasor.

 

12

--------------------------------------------------------------------------------

 

Execution Version (2)

 

Each Releasor promises, covenants and agrees, to the fullest extent permitted by
law, never to commence, aid in any way, prosecute or cause to be commenced or
prosecuted, any action or other proceeding based upon any of the Released Claims
which are released by this Clause 5.10. Each Releasor acknowledges and agrees
that, except as expressly limited in this Clause 5.9, this Clause 5.9 releases
and precludes any Released Claims of which such Releasor is not now aware and of
which such Releasor may only become aware at some later date. Nevertheless, each
Releasor fully and freely intends to and does, by executing this Agreement, or
accepting a Distribution, release any and all such Released Claims.

 

5.11

If a Seller, Stockholder, Applicant or any Affiliate of any of the foregoing
(each, a Restricted Party), desires to publish or otherwise disseminate any
material, article or presentation regarding the Product, any of the Assets or
the Manufacture of any of the foregoing, then the Sellers shall (or shall direct
any such other Person) to submit all such proposed materials, articles and
presentations to the Buyer in advance of the submission of such proposed
materials, articles and presentations to a journal, editor or other third party.
The Buyer shall have one (1) month after receipt of a full and complete copy of
such publication, material, article or presentation to object to the proposed
presentation or publication because it includes patentable subject matter,
confidential information and/or unpatentable information which in its reasonable
judgment should not be disclosed. In the event that the Buyer makes such an
objection, the Restricted Parties shall refrain from making such publication or
presentation (a) for a minimum of one (1) month after the end of such one (1)
month period to allow the filing of patent application(s) with the United States
Patent and Trademark Office and/or foreign patent office(s) directed to the
patentable subject matter contained in the proposed publication or presentation,
and (b) for as long as required in order to provide the Buyer assurances
reasonably satisfactory to the Buyer that such confidential information and/or
unpatentable information shall not be disclosed.

 

6.

PURCHASE PRICE

 

 

6.1

The purchase price for the Assets shall be Two Million Two Hundred Thousand
Euros (€2,200,000) (the Purchase Price), determined and paid as set forth
herein. The Purchase Price shall be payable at Completion by issuance to the
Sellers of unregistered Shares which shall be restricted shares under, and not
transferable except after the Lock-Up Period in accordance with, Rule 144 under
the United States Securities Act of 1933, as amended (the Securities Act), or
other exemption (such Shares, the Purchase Price Shares). The number of Purchase
Price Shares to be issued to the Sellers shall be allocated between the Sellers,
and the percentage of Purchase Price Shares shall be allocated amongst the
Stockholders, as set forth in Clause 6.1 of the Disclosure Letter, and be based
on (i) the average closing price of a single Share on the NYS MKT, Inc., and
(ii) the average Euro to U.S. Dollar conversion rate, each during the 30-day
period prior to the Completion Date.

 

13

--------------------------------------------------------------------------------

 

Execution Version (2)

 

 

6.2

Upon Completion, the Buyer shall deliver to a Seller a statement (the Statement)
setting forth its computation of the number of Purchase Price Shares, together
with copies of backup documentation relating to the calculations contained
therein and the number of Purchase Price Shares set forth in the statement
registered in the name of the Sellers, in accordance with the allocation set
forth in Clause 6.1 to the Disclosure Letter. The Sellers shall be entitled to
object to such calculation of the number of Purchase Price Shares by written
notice thereof delivered to the Buyer within ten (10) days after the Buyer’s
delivery of the Statement, which notice shall set forth in detail the basis for
such objection and the amount thereof (an Objection Notice). In the event that
the Sellers do not timely provide a Objection Notice, or in the event the
Sellers and the Buyer resolve their differences as to the number of Purchase
Price Shares, such computation by the Buyer of the number of Purchase Price
Shares (as the same may be modified by mutual agreement of the Sellers and the
Buyer) shall be conclusive and binding on all interested persons. In the event
that a Seller timely delivers an Objection Notice and the Buyer and the Sellers
do not resolve their differences within thirty (30) days thereafter, at any time
thereafter either party shall have the right to demand that solely the item(s)
in dispute be submitted for resolution to Samuel Liebgold of Cullari, Carrico,
Soojian, Burke, LLC (the Independent Auditor). In connection therewith, (A) each
of the Buyer and the Sellers will, within five (5) business days following such
submission to the Independent Auditor, furnish to the Independent Auditor a
statement of their respective positions and supporting work papers, computations
and written arguments, along with any other documents and information relating
to the disputed item(s) that the Independent Auditor requests and are available
to that party, (B) each of the Buyer and the Sellers shall instruct the
Independent Auditor to determine the number of Purchase Price Shares by choosing
a number of Purchase Price Shares not in excess of, nor less than, the greatest
or lowest value, respectively, of such number submitted to the Independent
Auditor by the Buyer and the Sellers hereunder, and to make its determination
based solely on the definitions and other applicable provisions of this
Agreement, and (C) the Independent Auditor’s determination with regard to the
number of Purchase Price Shares, as stated in a notice to the Buyer and the
Sellers from the Independent Auditor, will be binding and conclusive on all
interested Persons. The Independent Auditor’s fees and expenses in connection
with the foregoing shall be paid by such of the Buyer the Sellers whose final
submission shall be further from the number of Purchase Price Shares determined
by the Independent Auditor. The applicable binding determination of the number
of Purchase Price Shares pursuant to this Clause 6.2 shall constitute the number
of Purchase Price Shares for all purposes of this Agreement, and in accordance
therewith if the number of Purchase Price Shares delivered by the Buyer to the
Sellers at Completion shall be less than the number of Purchase Price Shares
determined by the Independent Auditor or agreed upon by the parties, the Buyer
shall issue Purchase Price Shares to the Sellers to make up such shortfall, or
if the number of Purchase Price Shares delivered by the Buyer to the Sellers at
Completion shall be greater than the number of Purchase Price Shares determined
by the Independent Auditor or agreed upon by the parties, the Sellers shall
return (for no additional consideration) the excess number of Shares to the
Buyer. Notwithstanding anything contained herein to the contrary, all of the
Purchase Price Shares, whether delivered at or after Completion or expiration of
the Lock-Up Period, shall be held in escrow pursuant to the Escrow Agreement.

 

 

6.3

Subject in all respects to the terms of Clause 6.4 (including the ultimate
sentence thereof) and Clause 6.5, upon the termination of the Lock-Up Period, in
the event the then-current value of the Purchase Price Shares (based upon (i)
the average closing price of a single Share, and (ii) the average Euro to U.S.
Dollar conversion rate, each during the 30-day trading period prior to the
termination of the Lock-Up Period) is:

 

 

6.3.1

(i) less than Two Million Two Hundred Thousand Euros (€2,200,000), then with
respect to 16.51% of the Purchase Price Shares (the First Tranche of Shares), an
additional number of Shares with a then-current value equal to the amount by
which the value of the First Tranche of Shares is less than Three Hundred
Sixty-Three Thousand Two Hundred Twenty Euros (€363,220) shall be issued by the
Buyer to the Sellers, but in no event shall the then-current value of such
additional Shares exceed Ninety Thousand Eight Hundred Five Euros (€90,805)
(i.e., 25% of Three Hundred Sixty-Three Thousand Two Hundred Twenty Euros
(€363,220)); or (ii) more than Two Million Two Hundred Thousand Euros
(€2,200,000), then the Sellers shall return to the Buyer (for no additional
consideration) a number of Purchase Price Shares with a then-current value equal
to the amount by which the value of the First Tranche of Shares is more than
Three Hundred Sixty-Three Thousand Two Hundred Twenty Euros (€363,220), but in
no event shall the then-current value equal to of such returned Shares exceed
Ninety Thousand Eight Hundred Five Euros (€90,805) (i.e., 25% of Three Hundred
Sixty-Three Thousand Two Hundred Twenty Euros (€363,220)); and

 

14

--------------------------------------------------------------------------------

 

Execution Version (2)

 

 

6.3.2

(i) less than Two Million Two Hundred Thousand Euros (€2,200,000), then with
respect to 18.18% of the Purchase Price Shares (the Second Tranche of Shares),
an additional number of Shares with a then-current value equal to the amount by
which the value of the Second Tranche of Shares is less than Three Hundred
Ninety Nine Thousand Nine Hundred Sixty Euros (€399,960) shall be issued by the
Buyer to the Sellers, but in no event shall the value of such additional Shares
exceed One Hundred Fifty Nine Thousand Nine Hundred Eighty Four Euros (€159,984)
(i.e., 40% of Three Hundred Ninety Nine Thousand Nine Hundred Sixty (€399,960));
or (ii) more than more than Two Million Two Hundred Thousand Euros (€2,200,000),
then the Sellers shall return to the Buyer (for no additional consideration) a
number of Purchase Price Shares with a then-current value equal to the amount by
which the value of the Second Tranche of Shares is more than Three Hundred
Ninety Nine Thousand Nine Hundred Sixty Euros (€399,960), but in no event shall
the then-current value of such returned Shares exceed One Hundred Fifty Nine
Thousand Nine Hundred Eighty Four Euros (€159,984) (i.e., 40% of Three Hundred
Ninety Nine Thousand Nine Hundred Sixty Euros (€399,960)).

 

 

6.4

Upon the termination of the Lock-Up Period, the Buyer shall deliver to the
Sellers a statement (the Second Statement) setting forth its computation, in
accordance with Clause 6.3, of (a) the number of additional Shares to be issued
by the Buyer to the Sellers or (b) number of Purchase Price Shares to be
returned by the Sellers to the Buyer (for no additional consideration), as the
case may be (the Share Adjustment), together with copies of backup documentation
relating to the calculations contained therein. The Sellers shall be entitled to
object to such calculation of the Share Adjustment by written notice thereof
delivered to the Buyer within ten (10) days after the Buyer’s delivery of the
Second Statement, which notice shall set forth in detail the basis for such
objection and the amount thereof (a Second Objection Notice). In the event that
the Sellers do not timely provide a Second Objection Notice, or in the event the
Sellers and the Buyer resolve their differences as to the Share Adjustment, such
computation by the Buyer of the Share Adjustment (as the same may be modified by
mutual agreement of the Sellers and the Buyer) shall be conclusive and binding
on all interested persons. In the event that the Sellers timely deliver a Second
Objection Notice and the Buyer and the Sellers do not resolve their differences
within thirty (30) days thereafter, at any time thereafter either party shall
have the right to demand that solely the item(s) in dispute be submitted for
resolution to the Independent Auditor. In connection therewith, (A) each of the
Buyer and the Sellers will, within five (5) business days following such
submission to the Independent Auditor, furnish to the Independent Auditor a
statement of their respective positions and supporting work papers, computations
and written arguments, along with any other documents and information relating
to the disputed item(s) that the Independent Auditor requests and are available
to that party, (B) each of the Buyer and the Sellers shall instruct the
Independent Auditor to determine the Share Adjustment (if any) by choosing a
value not in excess of, nor less than, the greatest or lowest value,
respectively, of such number submitted to the Independent Auditor by the Buyer
and the Sellers hereunder, and to make its determination based solely on the
definitions and other applicable provisions of this Agreement, and (C) the
Independent Auditor’s determination with regard to the Share Adjustment, as
stated in a notice to the Buyer and the Sellers from the Independent Auditor,
will be binding and conclusive on all interested Persons. The Independent
Auditor’s fees and expenses in connection with the foregoing shall be paid by
such of the Buyer or the Sellers whose final submission shall be further from
the Share Adjustment determined by the Independent Auditor. The applicable
binding determination of the Share Adjustment pursuant to this Clause 6.4 shall
constitute the determination of the Share Adjustment for all purposes of this
Agreement, and in accordance therewith the Buyer shall issue the appropriate
number of Shares to the Sellers, or the Sellers shall return (for no additional
consideration) the appropriate number of Purchase Price Shares to the Buyer, as
the case may be, in accordance with the terms of Clause 6.3. The termination of
the Lock-Up Period and the consummation of the transactions contemplated by this
Clause 6.4 is referred to as the Adjustment Date.

 

15

--------------------------------------------------------------------------------

 

Execution Version (2)

 

 

6.5

Notwithstanding anything to the contrary contained herein, in no event shall the
number of Shares issued to the Sellers pursuant to this Clause 6 exceed twenty
percent (20%) of the aggregate number of issued and outstanding Shares as of the
date of this Agreement. For purposes of clarity, other than as set forth in
Clause 6.2 or clause 6.3.1 or 6.3.2, no other adjustment whatsoever shall be
made with respect to the number of Purchase Price Shares.

        6.6 (a)     As security for the due and punctual payment of the
obligations of the Sellers and Stockholders under Clause 10.2, the Sellers shall
deliver or cause to be delivered to the Escrow Agent all of the Purchase Price
Shares (as adjusted pursuant to the Share Adjustment) to be held and disbursed
in accordance with the Escrow Agreement.

 

(b)     With regard to any Purchase Price Shares which have not been released to
the Buyer in accordance with Clause 6.6, the Sellers may exercise all
stockholder, corporate and other voting rights with respect to such Shares and
shall be entitled to receive any and all cash dividends (other than a
liquidating dividend) paid with respect thereto.

 

(c)     With regard to any Purchase Price Shares which have been released to the
Buyer in accordance with Clause 6.6, the Buyer may cancel such Shares.

 

(d)     Any new, additional or different securities that may now or hereafter
become distributable with respect to, as applicable, the Purchase Price Shares
held in escrow by reason of (i) any stock dividend, stock split or
reclassification of the capital stock of the Buyer or (ii) any merger,
consolidation or other reorganization affecting the capital structure of the
Buyer, and any special or liquidating distribution in cash or other property, in
each case shall, upon receipt by a Seller, be promptly delivered to and
deposited with the Escrow Agent as part of such Purchase Price Shares and such
securities and/or cash or other property shall be held by the Escrow Agent on
the same basis as Purchase Price Shares.

 

(e)     (i)     The Purchase Price Shares held in escrow shall be released from
escrow and distributed to Octrooi as follows:

 

(A) promptly after the Adjustment Date, (1) 50% of the Purchase Price Shares
and/or other assets held in escrow pursuant to the Escrow Agreement (the Escrow
Amount), minus (2) the amount, if any, subtracted by or paid to the Buyer from
the Escrow Amount pursuant to Clause 6.2 or Clause 6.4, minus (3) the amount of
all Indemnified Losses that have been paid or reimbursed from the Escrow Amount
pursuant to Clause 10 as of such date, minus (4) any amounts described in Clause
6.6(e)(ii) below.

 

(B) at the expiration of twelve (12) full months after the Completion Date, the
balance of the Escrow Amount, minus any amounts described in Clause 6.6(e)(ii)
below.

 

(ii)     If on the expiration of either such periods (the expiration of each
such period being a Release Date) any Claim has been asserted and remains
pending in respect of which the Buyer has asserted against the Sellers any
Claim(s) for indemnification pursuant to Clause 10, the Buyer and the Sellers
shall mutually determine the aggregate amount of such Claim(s) and a reasonable
amount to cover potential costs, expenses or damages to be incurred by the Buyer
Imdemnitees likely to be payable by the Sellers and, until the resolution of
such Claim(s) by having been dismissed with prejudice to refiling, fully and
finally adjudicated or settled, and/or such breaches have been cured or
compensated, as applicable, there shall be reserved, held back and not released
from such escrow such number of Shares or other property in respect of such
Claim(s) with an aggregate value of such mutually determined aggregate amount
for any then unresolved claims or if no amount shall have been mutually
determined, the amount claimed by the Buyer; provided that such restrictions
shall not affect a Seller’s ability to participate in any sale, merger,
consolidation, or other business combination approved by the Board of Directors
of the Buyer. For purposes of this Clause 6.6(e), Shares shall be valued at
their average closing price of a single Share on the NYS MKT Inc., and the
average Euro to U.S. Dollar conversion rate, each during the 30-day period prior
to the applicable Release Date, and other publicly traded securities shall be
valued at the average closing price of the applicable securities on the
principal exchange or market on which securities shall be traded during the
30-day period ended the day immediately prior to the applicable Release Date.

 

16

--------------------------------------------------------------------------------

 

Execution Version (2)

 

(f)     After the Adjustment Date and the disbursement contemplated by Clause
6.6(e)(i)(A), the Sellers shall be entitled to cause the Escrow Agent to sell
any or all of the Purchase Price Shares held in escrow pursuant to the Escrow
Agreement, in accordance with applicable law, subject to the escrow required by
Clause 6.6(e).

 

 

6.7

Upon the election of the Buyer, the number of Purchase Price Shares to be issued
by the Buyer under Clause 6 shall be reduced by the amount of any payment to be
made to the Buyer in respect of Clause 10.

       

6.8

It is understood that under no circumstances any Purchase Price Shares or assets
shall be released by the Escrow Agent to the Buyer or a Seller without the
written approval of the Sellers or a final arbitral award.

 

 

6.9

All sums payable, or consideration given, under this Agreement are exclusive of
VAT or other sales tax, it being understood that any and all liabilities and
obligations in respect of VAT and all other sales taxes shall be the sole
responsibility of the Sellers.

 

7.

COMPLETION, TERMINATION

 

 

7.1

Subject to the Sellers satisfying, or the Buyer waiving, the Conditions:

 

 

(a)

Completion shall take place on the Completion Date, either remotely or at the
offices of the Buyer (or at any other place or time as may be agreed in writing
by the parties); and

 

 

(b)

the Buyer shall pay the Purchase Price against delivery of the documents,
instruments and assets to then be delivered to the Buyer under this Agreement,
in accordance with, and subject to the terms and conditions of, Clause 6.

 

The target Completion Date is July 10, 2017.

 

 

7.2

At Completion, the Sellers shall comply with its obligations set out in Clause
5.1.

 

 

 

7.3

If a Seller does not comply with any of its undertakings or obligations in
Clause 4.1 or 5.1 in any respect, or it becomes apparent that a Warranty has
been breached, is untrue or misleading, or that a Seller has breached any other
term of this Agreement (including, without limitation, any of a Seller’s
obligations and undertakings in Clauses 4 or 5), the Buyer may, at its sole and
absolute discretion, without prejudice to any other rights or remedies it has
(including the right to claim damages for breach of this Agreement):

 

 

 

(a)

so far as is practicable, proceed to Completion;

 

 

(b)

defer Completion to a Business Day that is no more than thirty (30) days after
the date on which Completion would otherwise have taken place; and/or

 

17

--------------------------------------------------------------------------------

 

Execution Version (2)

 

 

(c)

terminate this Agreement by giving notice in writing to the Sellers (and if so
terminated, (i) this Agreement shall terminate and cease to have effect save for
Clauses 3.2, 10, 11, 14 - 19 and this Clause 7.3 and any rights, remedies and
obligations or liabilities of the parties that have accrued up to the date of
termination, including the right to claim damages in respect of any breach of
this Agreement or any Ancillary Document which existed before the date of
termination and (ii) in the event that, in contemplation of Completion, any
Assets were transferred by a Seller to the Buyer, then the Buyer shall promptly
return such Assets to the applicable Seller(s)).

 

 

7.4

Following Completion, the Sellers shall comply with their obligations set forth
herein.

 

 

7.5

(a) Anything contained in this Agreement to the contrary notwithstanding, this
Agreement may be terminated at any time prior to the Completion:

 

(i)      By the mutual written consent of the Buyer and a Seller;

 

(ii)     By the Buyer in accordance with Clause 7.5(c); provided, however, that
in the case of any breach of any covenant hereunder, the Buyer may terminate
this Agreement only if either (i) such breach cannot be cured or (ii) if it can
be cured, such breach has not been cured prior to the first to occur of
(x) 5:00 p.m. Netherlands time on the date that is 10 days following receipt by
a Seller of written notice of such breach or (y) 5:00 p.m. Netherlands time on
the date immediately preceding the date set forth in Clause 7.5(vi);

 

(iii)     By the Sellers in the event of any breach or violation in any respect
by the Buyer of any representation, warranty, covenant or agreement contained
herein; provided, however, that in the case of any breach of any covenant
hereunder, the Sellers may terminate this Agreement only if either (i) such
breach cannot be cured or (ii) if it can be cured, such breach has not been
cured prior to the first to occur of (x) 5:00 p.m. New York time on the date
that is 10 days following receipt by the Buyer of written notice of such breach
or (y) 5:00 p.m. New York time on the date immediately preceding the date set
forth in Clause 7.5(vi);

 

(iv)     By the Buyer or the Sellers if any court of competent jurisdiction in
the United States or other Governmental Authority will have issued a final and
non-appealable order, decree or ruling permanently restraining, rejoining or
otherwise prohibiting the consummation of any material transaction contemplated
herein;

 

(v)     By the Buyer if any material adverse effect on the Assets has occurred
or is reasonably likely to occur (regardless of whether or not such effects,
events, changes, occurrences, facts, prospects, circumstances or developments
are inconsistent with the representations and warranties of a Seller contained
herein);

 

(vi)     by the Buyer or the Sellers, on or after 5:00 p.m. New York time on
June 30, 2017, if any condition to the Completion has not then been satisfied or
waived, unless such date is extended by the written agreement of the Buyer and
the Sellers; provided that the right to terminate this Agreement shall not be
available to any party whose breach of any provision of this Agreement has
resulted in the failure of the transactions contemplated hereby to occur on or
before such termination date.

 

18

--------------------------------------------------------------------------------

 

Execution Version (2)

 

(b)     Any party to this Agreement desiring to terminate this Agreement
pursuant to Clause 7.5(a) will give written notice of such termination to the
other parties to this Agreement, setting forth therein the basis for such
termination.

 

(c)     If this Agreement is terminated pursuant to Clause 7.5(a), this
Agreement shall become void and of no further force and effect, except for the
provisions of this Clause 7.5(c) and for Clauses 3.2, 7.3, 10, 11, 14 - 19 and
any rights, remedies and obligations or liabilities of the parties that have
accrued up to the date of termination, including the right to claim damages in
respect of any breach of this Agreement or any Ancillary Document which existed
before the date of termination, and all further obligations of the parties under
this Agreement will be terminated without further liability of any party to the
other; provided, that nothing herein will relieve any party from liability for
its breach of this Agreement prior to such termination.

 

8.

WARRANTIES

 

 

8.1

The Sellers acknowledge that the Buyer is entering into this Agreement on the
basis of, and in reliance on, the Warranties set out in this Clause 8 and in
Schedule 2.

 

 

8.2

The Each of the Sellers warrant and represent to the Buyer that each Warranty is
true, accurate and not misleading on the date of this Agreement and up to and
including the Completion Date.

 

 

 

8.3

Neither of the Sellers shall do anything after the date of this Agreement which
would:

 

 

 

(a)

be inconsistent with any term of this Agreement, including (without limitation)
any of the Warranties; or

 

 

(b)

breach any Warranty; or

 

 

 

(c)

cause any Warranty to be inaccurate, untrue or misleading.

 

 

 

8.4

If at any time after the date of this Agreement a Seller becomes aware that a
Warranty has been breached, is inaccurate, untrue or is misleading, or has a
reasonable expectation that any of those things might occur, it shall
immediately:

 

 

 

(a)

notify the Buyer in writing of the relevant occurrence in sufficient detail to
enable the Buyer to make an accurate assessment of the situation; and

 

 

(b)

if requested by the Buyer, prevent or remedy the notified occurrence.

 

 

 

8.5

Each of the Warranties is separate and, unless otherwise specifically provided,
is not limited by reference to any other Warranty or any other provision in this
Agreement.

 

 

8.6

Except for the matters Disclosed, no information of which the Buyer, its agents
or its advisers has knowledge (in each case whether actual, constructive or
imputed), or which could have been discovered (whether by investigation made by
the Buyer or on its behalf), shall prejudice or prevent any Claim or reduce the
amount recoverable under any Claim.

 

19

--------------------------------------------------------------------------------

 

Execution Version (2)

 

9.

CERTAIN LIABILITIES

 

 

9.1

Nothing in this Agreement shall pass to the Buyer, or shall be construed as
acceptance by the Buyer of, any liability, debt or other obligation whatsoever
of a Seller (whether accrued, absolute, contingent, known or unknown) for
anything done or omitted to be done before the Completion Date in connection
with the Assets, and the Sellers shall perform any obligation falling due for
performance or which should have been performed before the Completion Date,
including (without limitation) payment of any renewal or maintenance fees in
respect of the Assets or recording of any changes of ownership or name in
respect of the Assets.

 

 

9.2

The Sellers agree with the Buyer that they will pay, satisfy and discharge all
debts, liabilities and obligations relating in any way to the Assets which are
not expressly assumed by the Buyer under this Agreement. If the Buyer becomes
aware that a Seller has failed to discharge any such debts, liabilities or
obligations, it may give notice of that fact to a Seller. If the Sellers do not
provide evidence that the debt, liability or obligation in question is disputed
on reasonable grounds in a form reasonably satisfactory to the Buyer, the Buyer
may satisfy such debt, liability or obligation on the Sellers’ behalf and shall
be entitled to immediate reimbursement from the Sellers of the amount paid by
the Buyer.

 

 

9.3

Nothing in this Clause 9 applies to exclude or limit the liability of the
Sellers:

 

 

(a)

to the extent that a Claim arises or is delayed as a result of dishonesty,
fraud, wilful misconduct or wilful concealment by any of the Sellers, its agents
or advisers; or

 

 

(b)

in respect of a breach of any of the Warranties.

 

 

10.

INDEMNITIES

 

10.1     Indemnification by the Buyer. On the terms and subject to the
conditions set forth herein, the Buyer hereby agrees to indemnify, defend and
hold harmless the Sellers and their subsidiaries, officers, directors,
employees, agents, representatives and stockholders and each of their respective
successors and assigns (collectively, the Seller Indemnitees), from and against
any and all Losses imposed upon or incurred or suffered by any of the Seller
Indemnitees as a result of or arising from any of the following:

 

(a) any breach or nonfulfillment of any of the covenants or agreements made by
the Buyer in this Agreement or in any of the Ancillary Documents; or

 

(b) any liability, debt or other obligation arising out of the Assets from and
after Completion expressly assumed by the Buyer; or

 

(c) enforcing any of the obligations under this Clause 10.1.

 

10.2     Indemnification by the Sellers. On the terms and subject to the
conditions set forth herein, the Sellers and each of the Stockholders, jointly
and severally, hereby agree to indemnify, defend and hold harmless the Buyer and
its subsidiaries, officers, directors, employees, agents, representatives and
stockholders and each of their respective successors and assigns (collectively,
the Buyer Indemnitees) against any and all Losses, imposed upon or incurred or
suffered by the Buyer Indemnitees as a result of or arising from any of the
following:

 

20

--------------------------------------------------------------------------------

 

Execution Version (2)

 

(a) any inaccuracy in or breach of any of the Warranties;

 

(b) any breach or nonfulfillment of any of the covenants or agreements made by a
Seller or any of the Stockholders in this Agreement or in any of the Ancillary
Documents;

 

(c) any liability, debt or other obligation whatsoever of a Seller or any of the
Stockholders (whether accrued, absolute, contingent, known or unknown) for
anything done or omitted to be done in connection with, or otherwise arising out
of, the Assets before Completion;

 

(d) any liability, debt or other obligation arising out of any asset or property
which are not included in the Assets, whether prior to or following completion;

 

(e) any liability of a Seller imposed or attempted to be imposed upon any of the
Buyer Indemnitees as a transferee of any of the Assets;

 

(f) any and all taxes (A) of a Seller for any period or (B) arising from the
ownership of the Assets or the operation of the Business or sale of a Product
prior to the Completion;

 

(g) any claim by creditors of a Seller against the Buyer Indemnitees arising out
of or based upon the failure of a party hereto to notify creditors or take other
actions to comply with Applicable Law relating to bulk sales, bulk transfer laws
or liquidations or dissolutions;

 

(h) any claim by any current or former employee of a Seller against a Buyer
Indemnitee arising out of or based upon the Buyer being assumed to be the
employer of such employee or otherwise liable or responsible for any obligations
of a Seller towards such employee or the failure of the Buyer to offer such
person employment, including without limitation any claims for salary, wages,
employee benefits, vacation pay, termination pay, severance pay, compensation in
lieu of notice of termination or damages of any kind; or

 

(i) enforcing any of the obligations under this Clause 10.2.

 

10.3     Limitations and Other Provisions.

 

(a)     No Buyer Indemnitee shall be entitled to assert any claim pursuant to
Clause 10.2(a) after, and the Warranties described therein shall terminate on,
the twelve (12) month anniversary of the Completion Date, unless the Buyer
Indemnitee asserting such claim shall notify a Seller in writing of such claim
on or prior to such twelve (12) month anniversary.

 

(b)     For the avoidance of doubt and notwithstanding anything to the contrary
contained herein, claims based on fraud, intentional misrepresentation or
willful misconduct shall survive without limitation.

 

(c)     Except with regard to claims based on fraud, intentional
misrepresentation or willful misconduct, the Purchase Price Shares or proceeds
thereof held by the Escrow Agent shall be the sole source of recovery for
entitlements to indemnification of the Buyer Indemnitees under Clause 10.2(a);
it being understood that the Sellers together with the Stockholders shall have
no liability/personal liability beyond the Escrow Amount held by the Escrow
Agent, other than with respect to, claims based on fraud, intentional
misrepresentation or willful misconduct.

 

(d)     Notwithstanding anything to the contrary contained herein, each
Stockholder hereby agrees and acknowledges that a Seller shall be entitled to
take such actions on behalf of the Stockholder as the Seller may deem
appropriate with respect to this Clause 10, including, without limitation, with
respect to the settlement and/or defense of any claims for indemnification.

 

21

--------------------------------------------------------------------------------

 

Execution Version (2)

 

(e) The Sellers and Stockholders shall not be required to make any
indemnification payment pursuant to Clause 10.2(a) for any inaccuracy in or
breach of any representation or warranty in this Agreement until such time as
the total amount of all Losses (including the Losses arising from such
inaccuracy or breach and all other Losses arising from any other inaccuracies or
breaches of any representations or warranties) that have been suffered or
incurred by any one or more of the Buyer Indemnitees, or to which any one or
more of the Buyer Indemnitees has or have otherwise become subject, exceeds
€33,000 (the “Basket Amount”) in the aggregate. If the total amount of such
Losses exceeds the Basket Amount, then the Buyer Indemnitees shall be entitled
to be indemnified against and compensated and reimbursed for the entire amount
of such Losses (subject to the other limitations of this Section 10.3), and not
merely the portion of such Losses exceeding the Basket Amount. The limitations
set forth in this Clause 10.3(e) shall not apply (and shall not limit the
indemnification or other obligations of any Stockholder): (i) in the event of
intentional misrepresentation, willful misconduct or fraud (whether on the part
of such Stockholder, any other Stockholder or any Seller); (ii) to the matters
referred to in Clauses 10.2(d) through Clause 10.2(h); or (iii) to the matters
referred to in Clause 10.2(i) (to the extent related to any of the matters
referred to in clauses “(i)” or “(ii)” of this sentence).

 

(f)     Notwithstanding anything to the contrary contained herein, none of the
Sellers nor Stockholders shall have any liability under Clause 10.2(a) for any
inaccuracy in or breach of any of the Warranties to the extent that Buyer, prior
to Completion, had Knowledge of such inaccuracy or breach.

 

10.4     Claims for Indemnification; Disputes.

 

(a)     If any action or proceeding is commenced by a third party against a
party entitled to indemnification under this Clause 10 (an Indemnitee) in
respect of which the Indemnitee proposes to hold the Sellers and the
Stockholders, or the Buyer, as the case may be (the Indemnitor), liable under
the provisions of this Clause 10 (a Covered Proceeding), the Indemnitee shall
give the Indemnitor prompt written notice of such Covered Proceeding (a Claim
Notice) and copies of all pleadings filed relating thereto within thirty (30)
days after the Indemnitee’s receipt thereof.

 

(b)     The Indemnitor shall be entitled, within ten (10) Business Days of its
receipt of a Claim Notice, in its discretion, to elect to assume the defense of
a Covered Proceeding asserted by a third-party against the Indemnitee with
counsel of its own choosing, but reasonably satisfactory to the Indemnitee.

 

(c)     Notwithstanding the foregoing provisions of this Clause 10.4, if the
Covered Proceeding does not seek only monetary damages, or seeks any injunction
or other equitable relief or specific performance against any Indemnitee or any
Intellectual Property Rights, or relates to or arises in connection with any
regulatory or criminal proceeding, action, indictment, allegation or
investigation (each, a Special Claim), then the Indemnitee shall be entitled to
assume the defense of any such Special Claims and/or elect not to defend and/or
contest, and shall be entitled to settle and discharge, any such Special Claim
and any related claims for Losses in a commercially reasonable manner, with the
Indemnitor being liable in respect thereof.

 

(d)     Notwithstanding anything to the contrary contained in this Clause 10:

 

(i)     If the Indemnitee fails to give the Indemnitor timely notice of a
Covered Proceeding or otherwise defaults in its obligations under this Clause
10.4, the sole remedy of the Indemnitor for such default shall be to offset
against the indemnification liability otherwise payable by the Indemnitor to the
Indemnitee the amount of damages actually suffered by the Indemnitor as a result
of such default.

 

22

--------------------------------------------------------------------------------

 

Execution Version (2)

 

(ii)     In the event the Indemnitor elects (and is entitled as provided herein)
to defend a Covered Proceeding, the Indemnitee shall be entitled to participate
in the defense thereof with its own separate counsel and receive copies of all
pleadings and other papers in connection therewith. In such event, the fees and
expenses of such Indemnitee’s counsel shall be borne by the Indemnitee, unless
the Indemnitee reasonably determines that it may have one (1) or more defenses
available to it which are different from or in addition to those available to
the Indemnitor. In such event, the Indemnitor shall not have the right to
control the defense thereof.

 

(iii)     In the case of a Special Claim, in event the Indemnitee elects to
defend such Special Claim, the Indemnitor shall be entitled to participate in
the defense thereof with its own separate counsel and receive copies of all
pleadings and other papers in connection therewith. In such event, the fees and
expenses of such Indemnitor’s counsel shall be borne by the Indemnitor.

 

(iv)     If the Indemnitor does not (or is not entitled to) elect to contest or
defend a Covered Proceeding, or after so electing does not actively contest and
defend the same in good faith and in conformity with the requirements of this
Clause 10.4, the Indemnitee shall be entitled to contest, defend and/or settle
such Covered Proceeding on such terms and with such counsel as the Indemnitee
reasonably deems appropriate, and the costs and expenses thereof shall be
recoverable by the Indemnitee from the Indemnitor.

 

(v)     If the Indemnitor is otherwise entitled to control the settlement of a
Covered Proceeding (subject to the requirements and limitations of this Clause
10.4), the Indemnitor will be entitled to control such settlement only if (x)
the terms of such settlement require no more than the payment of money (i.e.,
such settlement does not require the Indemnitee to admit any wrong doing or take
or refrain from taking any action), (y) the full amount of such monetary
settlement is paid by the Indemnitor, and (z) the Indemnitee receives as part of
such settlement a legally binding and enforceable unconditional satisfaction
and/or release, in form and substance reasonably satisfactory to the Indemnitee.

 

 

11.

CONFIDENTIALITY AND ANNOUNCEMENTS

 

 

11.1

The Sellers, Stockholders, Inventors and Applicants, jointly and severally,
undertake to the Buyer that it or he shall:

 

 

(a)

keep confidential the terms of this Agreement; and

 

 

(b)

keep confidential (except as expressly allowed in Clauses 11.3 and 11.4) and not
use, other than to the extent necessary for the purpose of exercising or
performing its rights and obligations under this Agreement, all Confidential
Information in its possession or known to it or him concerning the Assets or the
Product.

 

For purposes of this Agreement, Confidential Information shall mean all
information, regardless of its form or format, about the Business or the Product
that is not readily accessible to the public and not a matter of common
knowledge in the business trade or industry of the Sellers and that is disclosed
to or learned or created by a Seller or Stockholder as a direct or indirect
consequence of or through such Person's employment with, or ownership interest
in, or other relationship with, a Seller, its parents, subsidiaries or
affiliates, including information related to Trade Secrets and other information
reflected, embodied or expressed in or derived from any Industrial Design,
Software, Mask Works and other Intellectual Property Rights; finances, business
methods, plans, operations, services, products and processes (whether existing
or contemplated) of a Seller, or any of its executives, clients, agents or
suppliers, and information relating to sales plans; sales records; sales
literature; customer lists and files; research and development projects or
plans; marketing and merchandising plans and strategies; pricing strategies;
price lists; cost information; sales or licensing terms and conditions;
consulting sources; supply and service sources; procedure or policy manuals;
regulatory and other legal matters; financial statements; financing methods; and
financial projections.

 

23

--------------------------------------------------------------------------------

 

Execution Version (2)

 

 

11.2

Notwithstanding any other provision of this Agreement, nothing in this Agreement
shall be construed as imposing on the Buyer an obligation to keep confidential,
or restrict its use after Completion, of any information relating to the Assets.

 

 

 

11.3

Notwithstanding any other provision of this Agreement, the Sellers shall not be
obliged to keep confidential or to restrict its use of any information that:

 

 

(a)

is or becomes generally available to the public (other than as a result of its
disclosure by a Seller, a Stockholder or any person to whom it or he has
disclosed the information in accordance with Clause 11.4(a) in breach of this
Agreement); or

 

 

(b)

was, is, or becomes available to a Seller or a Stockholder on a non-confidential
basis from a person who is not bound by a confidentiality agreement with the
disclosing party or otherwise prohibited from disclosing the information to the
Sellers or Stockholder and where such person has not received the information as
a direct or indirect result of a breach of any confidentiality obligations in
this Clause 11.

 

 

 

11.4

The Sellers may disclose any information that it is otherwise required to keep
confidential under this Clause 11:

 

 

(a)

to those of its employees, officers, consultants, representatives or advisers
who need to know such information to enable them to advise on this Agreement,
provided that the party making the disclosure informs the recipient of the
confidential nature of the information before disclosure and procures that each
recipient shall, in relation to any such information disclosed to him, comply
with the obligations set out in this Clause 11 as if they were that party. The
party making a disclosure under this Clause 11.4(a) shall, at all times, be
liable for the failure of its recipients to comply with the obligations set out
in this clause; or

 

 

(b)

with the prior consent in writing of the Buyer; or

 

 

(c)

to the extent that the disclosure is required: (i) by the laws of any
jurisdiction to which that Seller is subject; or (ii) by an order of any court
of competent jurisdiction, or any regulatory, judicial, governmental or similar
body, or any securities exchange of competent jurisdiction; or (iii) to make any
filing with, or obtain any authorisation from, a regulatory, governmental or
similar body, or any securities exchange of competent jurisdiction; or (iv) to
protect the Seller’s interest in any legal proceedings, provided that in each
case (and to the extent it is legally permitted to do so) the party making the
disclosure gives the other party as much notice of such disclosure as possible
and, where notice of disclosure is not prohibited and is given in accordance
with this Clause, it takes into account the reasonable requests of the other
party in relation to the content of such disclosure.

 

24

--------------------------------------------------------------------------------

 

Execution Version (2)

 

 

11.5

Each party shall supply the other party with such information about itself, its
Group or this Agreement as the other party may reasonably require for the
purposes of satisfying the requirements of any law or any judicial,
governmental, regulatory or similar body or any securities exchange of competent
jurisdiction to which the other party is subject.

 

 

11.6

Subject to Clauses 11.7 and 11.8, no party shall make, or permit any person to
make, any public announcement, communication or circular (an announcement)
concerning this Agreement without the prior written consent of the Buyer and a
Seller, such consent not to be unreasonably withheld, delayed or conditioned.

 

 

 

11.7

Nothing in this Clause 11 shall prevent the Buyer or a Seller from making any
announcement required by law or any governmental or regulatory authority
(including, without limitation, any relevant securities exchange), or by any
court or other authority of competent jurisdiction; provided that such of the
Buyer or a Seller as shall be required to make the announcement consults with
the other such party or parties and takes into account the reasonable requests
of the other such party or parties in relation to the content of such
announcement before it is made.

 

 

11.8

The Buyer may at any time after Completion announce its acquisition of the
Assets to any employees, clients, customers or suppliers of its business or any
other member of its Group.

 

 

12.

 RESTRICTIVE COVENANTS

 

12.1  Consideration.      Each Stockholder, Inventor and Applicant hereby
confirms that he has a significant relationship of trust with or is a
stockholder of a Seller and that he will derive significant benefits from
consummation of the transactions contemplated by this Agreement and the
Ancillary Documents. Each Seller, Stockholder, Inventor and Applicant
acknowledges that the Buyer would not enter into this Agreement or any Ancillary
Document, consummate the transactions contemplated hereby or thereby or pay the
consideration contemplated in this Limited Joinder Agreement without the
undertakings and agreements of each Seller, Stockholder, Inventor and Applicant
set forth herein or in an Ancillary Document. The Buyer acknowledges that
neither a Seller nor any Stockholder, Inventor or Applicant would enter into
this Agreement, any Ancillary Document or consummate the transactions
contemplated hereby or thereby without the undertakings and agreements of the
Buyer set forth herein. In consideration of the mutual promises made herein and
in the Ancillary Documents, entitlement to their share of the Purchase Price and
other good and valuable consideration, the receipt and sufficiency of which are
acknowledged, each Seller, Stockholder, Inventor, Applicant and the Buyer agree
to the provisions in this Clause 12.

 

 

12.2

Noncompetition.

 

(a)

In order to protect the value of the Assets acquired by the Buyer pursuant to
this Agreement, including, without limitation, goodwill, and the legitimate
business interests being acquired by the Buyer, including Trade Secrets and
information and valuable confidential business information reflected, embodied
or expressed in or by Industrial Design Documentation, each Seller, Stockholder,
Inventor and Applicant covenants and agrees that, during the period from the
Completion through the applicable period specified below (the Restricted
Period), each Seller, Stockholder, Inventor and Applicant will not, as
principal, agent, executive, employee, consultant, volunteer or otherwise,
become involved or otherwise engage, directly or indirectly, in a Competing
Business anywhere in the Restricted Area (as defined in subparts (b) and (c)
below), or, without the prior consent of the Buyer, directly or indirectly,
advise, own an interest in (including any interest the value of which is
determined with reference to equity), manage, operate, join, control, lend money
or render financial, technical or other assistance to or participate in or be
connected with, as an officer, executive, employee, partner, stockholder,
member, agent, consultant, advisor or other similar capacity, any Competing
Business; provided, however, that mere ownership of securities having no more
than one percent of the outstanding voting power of any Competing Business
listed on any national securities exchange or traded actively in the national
over-the-counter market shall not be deemed to be in violation of this Agreement
so long as such Person has no other connection or relationship with such
Competing Business that is prohibited hereby. The Restricted Period shall be as
follows: for each Seller, five (5) years; for each Inventor or Applicant, three
(3) years; and for each Stockholder, two (2) years.

 

25

--------------------------------------------------------------------------------

 

Execution Version (2)

 

 

(b)

As used herein, Competing Business means the business of developing,
manufacturing, assembling, testing or conducting or performing or analysing
tests or trials for the Certification of, or of advertising, selling or
marketing or otherwise commercializing, one or more devices or apparatus for
positioning a hollow needle in an anatomical cavity, which uses audio or
acoustic feedback to assist in the location of the cavity, including an acoustic
puncture assist device.

 

 

(c)

The parties acknowledge that the market for the Product is intended to include
the European Economic Area, the United States and the other parts of the world,
and that, in each such market, products within any region of a market compete
with products from all other regions. The parties further acknowledge that the
Assets for the Product being acquired pursuant to this Agreement are to be
marketed on a worldwide basis, subject to regulatory approval. Accordingly, the
parties agree that the term Restricted Area shall mean each and every market
throughout the world.

 

 

(d)

Each Seller, Stockholder, Inventor and Applicant acknowledges that the covenants
included herein are reasonable in their scope and the issue of reasonableness
will not be raised as a defense in any proceeding to enforce such Person's
agreements in this Clause 12. Each Stockholder further acknowledges that the
restrictions set forth in this Clause 12 will not adversely affect such
Stockholder’s ability to make a living substantially as is the current
situation. If, notwithstanding the foregoing, a covenant, term or condition of
this Clause 12 is deemed by any court to be unreasonably broad, invalid,
unenforceable or void in any respect, such decision shall not have the effect of
invalidating or voiding the remainder of this Clause 12 or this Agreement, it
being the intent and agreement of the parties that such covenant, term or
condition shall be modified or reformed as necessary in order to render such
covenant, term or condition valid, legal and enforceable while preserving its
intent or, if such modification is not possible, by substituting therefore
another provision that is valid, legal and enforceable and that achieves the
same objective and enforcing such provision accordingly.

 

 

(e)

If, in any judicial proceeding, a court shall refuse to enforce any of the
separate covenants (or any part thereof) included or deemed included in any of
the preceding paragraphs, then such unenforceable covenant (or such part) shall
be deemed eliminated from this Clause 12 for the purpose of those proceedings to
the extent necessary to permit the remaining separate covenants (or portions
thereof) to be enforced.

 

12.3 Nonsolicitation. During the period from the Completion through five (5)
years thereafter (the Non-Solicitation Period), each Seller, Stockholder,
Inventor and Applicant shall not:

 

 

(a)

solicit, encourage, or take any other action which is intended to induce any
then-existing employee, contractor or consultant of the Buyer (or any of its
subsidiaries) to terminate his, her or its employment or relationship with the
Buyer (or any of its subsidiaries); provided that any general solicitation or
advertisement through wide-circulation media or by a recruitment firm located in
the same commuting area as the Buyer and not directed at such employees,
contractors or consultants of the Buyer or its subsidiaries would not constitute
a violation of this Clause 12;

 

26

--------------------------------------------------------------------------------

 

Execution Version (2)

 

 

(b)

interfere in any manner with the contractual or employment relationship between
the Buyer (or any of its other subsidiaries) and any employee, contractor,
customer or supplier of the Buyer (or any of its other subsidiaries) if, as it
relates to a contractor, customer or supplier, by doing so the contractor,
customer or supplier may reduce the business it is then doing with the Buyer or
its subsidiaries; or

 

 

(c)

for the purpose of conducting or engaging in a Competing Business, directly or
indirectly on behalf of a Seller or on behalf of any other Person (whether as
employee, agent, partner, shareholder, investor, director, consultant, or in any
other capacity) contact, solicit any business from or attempt to sell any goods,
products, or services to any customer or client of the Buyer or its subsidiaries
if by doing so the customer or client may reduce the business it is then doing
with Buyer or its subsidiaries.

 

12.4     Consultation and Understanding. Each Stockholder, Inventor and
Applicant represents and agrees that (i) he, she or it has been encouraged to
consult with an attorney of his, her or its choice, prior to signing the Limited
Joinder Agreement, concerning his, her or its obligations under this Clause 12,
(ii) he, she or it has thoroughly discussed all aspects of this Clause 12 and
his, her or its rights and obligations with his, her or its own attorney or
other advisor of his, her or its choice to the full extent he, she or it wanted
to do so before signing the Limited Joinder Agreement, (iii) he, she or it has
carefully read and fully understands this Agreement and the obligations under
this Clause 12, and (iv) he, she or it is voluntarily signing, the Limited
Joinder Agreement.

 

12.5     No Duress. Each Stockholder, Inventor and Applicant acknowledges that
in entering this Agreement or any Ancillary Document he, she or it has done so
freely and voluntarily and with knowledge of all the material facts, and not as
a result of any duress, concealment, fraud or undue influence.

 

13.

ASSIGNMENT

 

 

13.1

Subject to Clause 13.2, neither party shall assign, transfer, mortgage, charge,
declare a trust of, or deal in any other manner with any or all of its rights
and obligations under this Agreement or any other document referred to in it.

 

 

 

13.2

The Buyer may assign or transfer its rights (but not its obligations) under this
Agreement to:

 

 

 

(a)

another member of its Group; or

 

 

(b)

any person to whom the Assets are sold or transferred by the Buyer following
Completion.

 

 

13.3

If there is an assignment or transfer of the Buyer’s rights in accordance with
Clause 13.2:

 

 

(a)

the Sellers may discharge their obligations under this Agreement to the Buyer
until it receives notice of the assignment; and

 

 

(b)

the assignee may enforce this Agreement as if it were named in this Agreement as
the Buyer, but the Buyer shall remain liable for any obligations under this
Agreement.

 

27

--------------------------------------------------------------------------------

 

Execution Version (2)

 

14.

COSTS

 

 

14.1

Except as expressly provided in this Agreement, each party shall pay its own
costs and expenses incurred in connection with the negotiation, preparation and
execution of this Agreement (and any documents referred to in it).

 

 

14.2

Without prejudice to any other right or remedy the Buyer may have, the Sellers,
jointly and severally, shall indemnify the Buyer against all costs and expenses
suffered or incurred by the Buyer in investigating the Assets and in
negotiating, preparing, executing, rescinding or terminating this Agreement (and
any of the documents referred to in it) if:

 

 

 

(a)

the Agreement terminates in accordance with Clause 3.2 because any of the
Conditions have not been satisfied or waived; or

 

 

(b)

the Buyer terminates this Agreement in accordance with Clause 7.3(c) or 7.5.

 

15.

NOTICES  

 

 

15.1

A notice given to a party under or in connection with this Agreement:

 

 

(a)

shall be in writing and in English (or be accompanied by an accurate translation
into English);

 

 

(b)

shall be sent to the relevant party for the attention of the contact and to the
address or fax number or email specified in Clause 15.2, or such other address,
fax number, email or person as that party may notify to the other in accordance
with the provisions of this Clause 15;

 

 

 

(c)

shall be: (i) delivered by hand; or (ii) sent by fax; or (iii) sent by email; or
(iv) sent recorded delivery or special delivery; and

 

 

(d)

unless proven otherwise is deemed received as set out in Clause 15.5.

 

 

15.2

The addresses and fax numbers for service of notices are:

 

 

SELLER (APAD O)

   

SELLER (APAD BV)

   

BUYER

 

   

Address:

 

APAD Octrooi B.V.

Henri Dunantstraat 1

5223 GZ Den Bosch

The Netherlands

 

For the Attention Of: Timo Lechner

   

APAD B.V.

Schansestraat 7

Ijzendijke, Zeeland 4515 RN

The Netherlands

 

For the attention of: Floris de Raadt

   

Address:

 

Milestone Scientific, Inc.

220 South Orange Avenue

Livingston, NJ 07039

 

 

For the Attention Of: Joseph D'Agostino

   

 

Email:  T.Lechner@jbz.nl

 

With a copy, which shall not constitute notice hereunder, to:

 

Eagle Rock Legal B.V.

P.C. Hooftlaan 1

2332 AX Leiden

The Netherlands

 

For the Attention Of:

 

 

Email: dg@erocklegal.com

   

 

Email:  Floris@equip.nl

 

With a copy, which shall not constitute notice hereunder, to:

 

Eagle Rock Legal B.V.

P.C. Hooftlaan 1

2332 AX Leiden

The Netherlands

 

For the Attention Of: Dic Geuens

 

 

Email: dg@erocklegal.com

   

 

Email: jdagostino@milestonescientific.com

 

With a copy, which shall not constitute notice hereunder, to:

 

Golenbock Eiseman Assor Bell & Peskoe LLP

711 Third Avenue

New York, New York 10017

 

For the Attention Of: Martin Siegel, Esq.

 

Fax number: 212-754-0330

 

Email: msiegel@golenbock.com

 

 

28

--------------------------------------------------------------------------------

 

Execution Version (2)

 

 

15.3

A party may change its details for service of notices as specified in Clause
15.2 by giving notice to the other party. Any change notified pursuant to this
clause shall take effect at 9.00 am on the later of the date (if any) specified
in the notice as the effective date for the change, or five (5) Business Days
after deemed receipt of the notice of change.

 

 

15.4

Delivery of a notice is deemed to have taken place (provided that all other
requirements in this clause have been satisfied):

 

 

(a)

if delivered by hand, on signature of a delivery receipt or at the time the
notice is left at the address; or

 

 

(b)

if sent by fax or email, at the time of transmission; or

 

 

(c)

if sent by recorded delivery or special delivery to an address, at 9.00 am on
the second Business Day after posting.

 

If deemed receipt under the previous paragraphs of this Clause 15 would occur
outside business hours (meaning 9.00 am to 5.30 pm Monday to Friday on a day
that is not a public holiday in the place of deemed receipt), at 9.00 am on the
day when business next starts in the place of deemed receipt. For the purposes
of this clause, all references to time are to local time in the place of deemed
receipt.

 

 

15.5

To prove service, it is sufficient to prove that:

 

 

(a)

if delivered by hand or by reputable international overnight courier, the notice
was delivered to the correct address; or

 

 

(b)

if sent by fax or email, a transmission report was received confirming that the
notice was successfully transmitted to the correct fax number or, in the case of
email, an error message is not received; or

 

 

 

(c)

if sent by post, the envelope containing the notice was properly addressed, paid
for and posted.

 

 

 

15.6

This Clause 15 does not apply to the service of any proceedings or other
documents in any legal action or, where applicable, any arbitration or other
method of dispute resolution.

 

29

--------------------------------------------------------------------------------

 

Execution Version (2)

 

16.

GENERAL TERMS

 

 

16.1

  Further Assurance: The Sellers shall (at their own expense) promptly execute
and deliver such documents and perform such acts as the Buyer may require from
time to time for the purpose of giving full effect to this Agreement, including
(without limitation) the transfer of the Assets.

 

 

16.2

Entire Agreement: This Agreement (together with the documents expressly referred
to in it) constitute the entire agreement between the parties in relation to the
purchase of the Assets and supersede any previous agreement between the parties
in respect of the same.

 

 

 

16.3

No variation: No variation of this Agreement shall be effective unless it is in
writing and signed by the parties (or their authorised representatives).

 

 

 

16.4

Waivers: A waiver of any right or remedy under this Agreement or by law is only
effective if it is given in writing and is signed by the person waiving such
right or remedy. Any such waiver shall apply only to the circumstances for which
it is given and shall not be deemed a waiver of any subsequent breach or
default. A failure or delay by any person to exercise any right or remedy
provided under this Agreement or by law shall not constitute a waiver of that or
any other right or remedy, nor shall it prevent or restrict any further exercise
of that or any other right or remedy. No single or partial exercise of any right
or remedy provided under this Agreement or by law shall prevent or restrict the
further exercise of that or any other right or remedy.

 

 

 

16.5

Severance: If any provision or part-provision of this Agreement is or becomes
invalid, illegal or unenforceable, it shall be deemed modified to the minimum
extent necessary to make it valid, legal and enforceable. If such modification
is not possible, the relevant provision or part-provision shall be deemed
deleted. Any modification to or deletion of a provision or part-provision under
this clause shall not affect the validity and enforceability of the rest of this
Agreement.

 

 

16.6

Third party rights: A person who is not a party to this Agreement shall not have
any rights to enforce any term of this Agreement.

 

 

 

16.7

Successors: This Agreement (and the documents referred to in it) are made for
the benefit of the parties and their successors and permitted assigns, and the
rights and obligations of the parties under this Agreement shall continue for
the benefit of, and shall be binding on, their respective successors and
permitted assigns.

 

30

--------------------------------------------------------------------------------

 

Execution Version (2)

 

 

16.8

Counterparts: This Agreement may be executed in any number of counterparts, each
of which when executed shall constitute a duplicate original, but all the
counterparts shall together constitute the one agreement. Transmission of an
executed counterpart of this Agreement (but for the avoidance of doubt not just
a signature page) by fax or email (in PDF, JPEG or other agreed format) shall
take effect as delivery of an executed counterpart of this Agreement. If either
method of delivery is adopted, without prejudice to the validity of the
Agreement thus made, each party shall provide the others with the original of
such counterpart as soon as reasonably possible thereafter. No counterpart shall
be effective until each party has executed at least one counterpart.

 

 

 

16.9

Language: If this Agreement is translated into any language other than English,
the English language version shall prevail.

 

 

 

16.10

Headings: Titles appearing at the beginning of any Articles, Clause, subclause
or other subdivisions of this Agreement are for convenience only, do not
constitute any part of such Articles, Clause, subclause or other subdivisions,
and shall be disregarded in construing the language contained therein.

 

 

17.

RIGHTS AND REMEDIES

 

Except as expressly provided in this Agreement, the rights and remedies provided
under this Agreement are in addition to, and not exclusive of, any rights or
remedies provided by law.

 

18.

INADEQUACY OF DAMAGES     

 

Each Stockholder, Inventor and Applicant acknowledges that the goodwill
associated with his relationship with a Seller and, with respect to the
Stockholders, direct or indirect ownership of a Seller prior to the Completion
is an integral component of the value of the business and assets acquired by the
Buyer and is reflected in the consideration to be received by the Sellers, and
ultimately by the Stockholders, Inventors and Applicants in the transactions
contemplated by this Agreement. Each Seller, Stockholder, Inventor and Applicant
acknowledges that the terms of this Agreement as set forth herein are necessary
to preserve the value of the Assets acquired from the Sellers for the Buyer
following the Completion. Each of the Buyer, on the one hand, and the Sellers,
Stockholders, Inventors and Applicants on the other hand, agrees that the other
will be irreparably injured if the provisions of this Agreement are not
specifically enforced against such party. If any party commits, or in the
reasonable belief of the other such party, threatens to commit a breach of any
of the provisions of this Agreement, the other such party and each of its
subsidiaries and affiliates shall have the right and remedy, in addition to any
other remedy that may be available at law or in equity, to have the provisions
of this Agreement specifically enforced by any court having equity jurisdiction,
and/or (without duplicating damages award) an accounting for any benefit or gain
by the other such party in connection with any such breach, it being
acknowledged and agreed that any such breach or threatened breach will cause
irreparable injury to the other such party and its subsidiaries and that money
damages will not provide an adequate remedy therefore. Such injunction shall be
available without the posting of any bond or other security, and each party
hereby consents to the issuance of such injunction.

 

19.

GOVERNING LAW AND JURISDICTION  

 

This Agreement and any dispute or claim arising out of or in connection with it
or its subject matter or formation (including non-contractual disputes or
claims) shall be governed by and construed in accordance with the laws of The
Netherlands, without regard to its conflict of laws principles.

 

31

--------------------------------------------------------------------------------

 

Execution Version (2)

 

The Buyer and the Sellers agree to use their reasonable commercial efforts to
settle amicably any disputes, differences or controversies arising among the
parties out of or in connection with this Agreement or any Ancillary Document.
However, any such disputers, differences or controversies, other than those to
be determined by the Independent Auditor, if not so settled within ninety (90)
days after the occurrence thereof, shall be finally settled by arbitration in
London, England, under the Rules of Arbitration of the International Chamber of
Commerce, in the English language, by a single arbitrator appointed in
accordance with such Rules, at the request of the Buyer or a Seller; provided,
however, that nothing contained herein shall prevent the party or parties
hereinafter indicated from pursuing any and all of their rights and remedies in
the courts of competent jurisdiction, without submitting the same to arbitration
or consenting to the arbitration thereof, as follows:

 

 

(a)

the Buyer, in the event of a default or alleged or threatened default by a
Seller, Stockholder, Inventor and Applicant in the payment of its obligations
under Clause 10 or 14.2 or any of the provisions of Clause 11 or 12; and

 

 

(b)

either the Buyer or a Seller, in the event of the occurrence or alleged
occurrence of an event of termination under Clause 7.3(c) or 7.5.

 

Except as may be required by Applicable Law, neither a party nor an arbitrator
may disclose the content, proceedings conducted, or results of any arbitration
hereunder without the prior written consent of the Buyer and a Seller. Any award
in an arbitration initiated under this clause shall be limited to monetary
damages and shall include no injunction or direction to any party other than the
direction to pay a monetary amount. The arbitrator shall award to the prevailing
party, if any, as determined by the arbitrator, all of their costs and fees.
Costs and fees mean all reasonable pre-award expenses of the arbitration,
including the arbitrator's fees, administrative fees, travel expenses,
out-of-pocket expenses such as copying and telephone, court costs, witness fees,
and attorneys' fees. The award of the arbitrator shall be accompanied by a
reasoned opinion. Except as may be required by law, neither a party nor the
arbitrator may disclose the existence, content, or results of any arbitration
hereunder without the prior written consent of both parties. The parties agree
that failure or refusal of a party to pay its required share of the deposits for
arbitrator’s compensation or administrative charges shall constitute a waiver by
that party to present evidence or cross-examine witness. In such event, the
other party shall be required to present evidence and legal argument as the
arbitrator may require for the making of an award. Such waiver shall not allow
for a default judgment against the non-paying party in the absence of evidence
presented as provided for above. The written determination by the arbitrator of
the dispute, difference or controversy shall be final and binding upon the
parties. Judgment on the award of the arbitrators may be entered in any court
having jurisdiction. The parties to the dispute, difference or controversy shall
be allowed to seek temporary injunctive relief from any court of competent
jurisdiction at any time during this dispute resolution process if the party
reasonably believes that it may be irreparably harmed.

 

Each party hereto knowingly, voluntarily and intentionally waives any objection
which such party may now or hereafter have to the laying of the venue of any
action, suit or proceeding in a State or Federal court located in New York, New
York, or The Netherlands or London, England, as applicable, and irrevocably
submits to the exclusive personal jurisdiction of any such court in any such
action, suit or proceeding. Service of process in connection with any such
action, suit or proceeding may be served on each party hereto anywhere in the
world by the same methods as are specified for the giving of notices under this
Agreement.

 

EACH PARTY HEREBY WAIVES ANY RIGHT TO TRIAL BY JURY WITH RESPECT TO ANY DISPUTE,
SUIT, ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT, WHETHER
IN CONTRACT, TORT OR OTHERWISE.

 

 

This Agreement has been entered into on the date stated at the beginning of it.

 

32

--------------------------------------------------------------------------------

 

Execution Version (2)

 

SCHEDULE 1: THE ASSETS

 

 

The Assets include:

 

A. The following Patents:        

(i)

Patent family PCT/NL/2002/000405 entitled “Device and Method for Locating an
Anatomical Cavity in a Body” and all invention rights, rights to claim priority,
regional and national patent applications deriving from the PCT application as
listed below, all patents granted in respect of such applications, and all
rights of action in respect of the same.

 

 

 

Jurisdiction

 

Patent application no.

 

Filing date

 

Priority date

 

Registration no.

 

Registration date

                             

United States

 

10/481,527

 

20-Jun-02

 

20-Jun-01

 

7,922,689

 

12-Apr-11

                             

Australia

 

2002309349

 

20-Jun-02

 

20-Jun-01

 

2002309349

 

5-Jul-07

                             

Brazil

 

PI0210600-0

 

20-Jun-02

 

20-Jun-01

 

PI0210600-0

 

5-Apr-16

                             

Canada

 

2,450,569

 

20-Jun-02

 

20-Jun-01

 

2,450,569

 

9-Aug-11

                             

China

 

02812357.3

 

20-Jun-02

 

20-Jun-01

 

ZL02812357.3

 

11-Oct-06

                             

Hungary

 

P 04 00176

 

20-Jun-02

 

20-Jun-01

 

229 825

 

29-Jul-14

                             

Israel

 

159366

 

20-Jun-02

 

20-Jun-01

 

159366

 

14-Jul-08

                             

Indonesia

 

W-00200400114

 

20-Jun-02

 

20-Jun-01

 

ID 0 020 747

 

17-Mar-08

                             

India

 

00107/CHENP/2004

 

20-Jun-02

 

20-Jun-01

 

204414

 

21-Feb-07

                             

Japan

 

2003-506596

 

20-Jun-02

 

20-Jun-01

 

4738732

 

13-May-11

                             

Korea

 

2003-7016568

 

20-Jun-02

 

20-Jun-01

 

10-0910783

 

29-Jul-09

                             

Norway

 

20035628

 

20-Jun-02

 

20-Jun-01

                                     

New Zealand

 

530667

 

20-Jun-02

 

20-Jun-01

 

530667

 

7-Jun-07

                             

Poland

 

P-367769

 

20-Jun-02

 

20-Jun-01

 

205959

 

30-Jun-10

                             

Russia

 

2004102042

 

20-Jun-02

 

20-Jun-01

 

2297188

 

20-Apr-07

                             

South Africa

 

2003/9374

 

20-Jun-02

 

20-Jun-01

 

2003/9374

 

23-Feb-05

                             

Singapore

 

200307369-9

 

20-Jun-02

 

20-Jun-01

 

101257

 

31-Mar-06

                             

Mexico

 

PA/A/2003/011780

 

20-Jun-02

 

20-Jun-01

 

249935

 

5-Oct-07

                             

Austria

 

02736297.9

 

20-Jun-02

 

20-Jun-01

 

1397078

 

30-Aug-06

                           

 

33

--------------------------------------------------------------------------------

 

Execution Version (2)

 

 

Belgium

 

02736297.9

 

20-Jun-02

 

20-Jun-01

 

1397078

 

30-Aug-06

                             

Cyprus

 

02736297.9

 

20-Jun-02

 

20-Jun-01

 

1397078

 

30-Aug-06

                             

Germany

 

02736297.9

 

20-Jun-02

 

20-Jun-01

 

1397078

 

30-Aug-06

                             

Denmark

 

02736297.9

 

20-Jun-02

 

20-Jun-01

 

1397078

 

30-Aug-06

                             

Spain

 

02736297.9

 

20-Jun-02

 

20-Jun-01

 

1397078

 

30-Aug-06

                             

Finland

 

02736297.9

 

20-Jun-02

 

20-Jun-01

 

1397078

 

30-Aug-06

                             

France

 

02736297.9

 

20-Jun-02

 

20-Jun-01

 

1397078

 

30-Aug-06

                             

United Kingdom

 

02736297.9

 

20-Jun-02

 

20-Jun-01

 

1397078

 

30-Aug-06

                             

Greece

 

02736297.9

 

20-Jun-02

 

20-Jun-01

 

1397078

 

30-Aug-06

                             

Ireland

 

02736297.9

 

20-Jun-02

 

20-Jun-01

 

1397078

 

30-Aug-06

                             

Italy

 

02736297.9

 

20-Jun-02

 

20-Jun-01

 

1397078

 

30-Aug-06

                             

Luxembourg

 

02736297.9

 

20-Jun-02

 

20-Jun-01

 

1397078

 

30-Aug-06

                             

Monaco

 

02736297.9

 

20-Jun-02

 

20-Jun-01

 

1397078

 

30-Aug-06

                             

The Netherlands

 

02736297.9

 

20-Jun-02

 

20-Jun-01

 

1397078

 

30-Aug-06

                             

Portugal

 

02736297.9

 

20-Jun-02

 

20-Jun-01

 

1397078

 

30-Aug-06

                             

Switzerland

 

02736297.9

 

20-Jun-02

 

20-Jun-01

 

1397078

 

30-Aug-06

                             

Turkey

 

02736297.9

 

20-Jun-02

 

20-Jun-01

 

1397078

 

30-Aug-06

                             

Sweden

 

02736297.9

 

20-Jun-02

 

20-Jun-01

 

1397078

 

30-Aug-06

                           

 

34

--------------------------------------------------------------------------------

 

Execution Version (2)

 

 

(ii)

Patent family PCT/NL/2010/00061 entitled “Unit, Assembly, Device and Method for
Testing a Sensor Means Provided in a Medical Localisation Device” and all
invention rights, rights to claim priority, regional and national patent
applications deriving from the PCT application, all patents granted in respect
of such applications as listed below, and all rights of action in respect of the
same.

 

 

 

Jurisdiction

 

 

Patent application no.

 

Filing date

 

Priority date

 

Registration no.

 

Registration date

   

United States

 

 

13/260,984

 

1-Apr-10

 

2-Apr-09

 

9,603,537

 

28-Mar-17

   

United States

 

 

15/468,169

 

24-Mar-17

 

2-Apr-09

           

Germany

 

 

10714973.4

 

1-Apr-10

 

2-Apr-09

 

2413790

 

16-Jan-13

   

France

 

 

10714973.4

 

1-Apr-10

 

2-Apr-09

 

2413790

 

16-Jan-13

   

United Kingdom

 

 

10714973.4

 

1-Apr-10

 

2-Apr-09

 

2413790

 

16-Jan-13

   

Netherlands

 

 

10714973.4

 

1-Apr-10

 

2-Apr-09

 

2413790

 

16-Jan-13

 

 

 

 

 

(iii)

Patent family PCT/NL2009/000261 entitled “Device for Locating a Structure Inside
a Body” and all invention rights, rights to claim priority, regional and
national patent applications deriving from the PCT application, all patents
granted in respect of such applications, and all rights of action in respect of
the same.

 

 

 

Jurisdiction

 

 

Patent application no.

 

Filing date

 

Priority date

 

Registration no.

 

Registration date

   

United States

 

 

13/139,816

 

17-Dec-09

 

18-Dec-08

 

ABANDONED

       

Netherlands

 

 

2002343

 

18-Dec-08

 

18-Dec-08

 

DEEMED WITHDRAWN

     

 

35

--------------------------------------------------------------------------------

 

Execution Version (2)

 

 

(iv)

Patent family PCT/NL2016/050427 entitled “Infusion Pump Unit” and all invention
rights, rights to claim priority, regional and national patent applications
deriving from the PCT application, all patents granted in respect of such
applications, and all rights of action in respect of the same.

 

 

 

Jurisdiction

 

 

Patent application no.

 

Filing date

 

Priority date

 

Registration no.

 

Registration date

   

Netherlands

 

 

2014978

 

17-Jun-15

 

17-Jun-15

 

2014978

 

23-Jan-17

   

PCT

 

 

PCT/NL2016/050427

 

15-Jun-16

 

17-Jun-15

         

 

 

(v)

All other patent rights relating to the Product, or to similar inventions and
materials disclosed in the aforementioned patent families.

 

B.     The following Trademarks:

 

 

(i)

The word mark “APAD”, including the Benelux registered trade mark having
application number 1005911, and all unregistered rights in respect thereof.

 

 

 

Jurisdiction

 

Application no.

 

Filing date

 

Priority date

 

Registration no.

 

Registration date

 

   

Benelux

 

 

1005911

 

21-Jun-02

 

21-Jun-02

 

0715654

 

21-Jun-02

 

 

 

(ii)

The word mark “APAD”, including the Benelux registered trade mark numbers
1005911 and 0715654, and all unregistered rights in respect thereof.

 

C.

The following Copyrights:

APAD instruction movie

    D. The following Domain Names:  

APAD.com

APAD.nl

epiduraal.nl

acousticepidural.com

spinaal.nl

pijnlozebevalling.nl

depijnlozebevalling.nl

deveiligeruggenprik.nl

veiligeruggenprik.nl

ruggenprikmetgeluid.nl

epiduralpuncture.com

safe-epidural.com

          

36

--------------------------------------------------------------------------------

 

Execution Version (2)

 

E. The following Industrial Design Documentation:   See Schedule 3 of this
Agreement       F. The following Contracts:  

1.

Raamovereenkomst voor exclusieve toeleverantie APAD B.V./ Unitron Group B.V.
dated October 10, 2007

 

2.

Quality & Regulatory Agreement for Contract development and production APAD
B.V./ Unitron Group B.V. dated July 1 2009

 

3.

Interface Contract OEM—Manufacturer and OEM-Distributor APAD B.V./ Biosensors
International Pte Ltd. dated September 29, 2009

 

4.

Licentieovereenkomst APAD Octrooi B.V./ APAD B.V. dated October 10, 2007

 

5.

Exclusive Distribution Agreement APAD B.V./ Sedeer Medical dated February 4,
2015

 

6.

Exclusive Distribution Agreement APAD B.V./ Balmeco Group Ou dated February 27,
2014

 

7.

Exclusive Distribution Agreement APAD B.V./ ESMAT dated January 26, 2012

 

8.

Gezamenlijke Verklaring APAD B.V./ QRS International B.V. dated April 6, 201?

 

9.

Exclusive Distribution Agreement APAD B.V./ Middle East Medical Group, dated
April 24, 2013

 

10.

Exclusive Distribution Agreement APAD B.V./ NanoSpek dated March 1, 2012

 

11.

Confidentiality Agreement Shareholders (APAD Octrooi B.V.)/ Amphar B.V. dated
October 4, 2012

 

12.

Confidentiality Agreement Shareholders (APAD Octrooi B.V.)/ WCS Healthcare Ltd.
dated March 25, 2013

 

13.

Confidentiality Agreement Shareholders (APAD Octrooi B.V.)/ Verathon Medical
Ltd. dated December21, 2012

 

14.

Confidential Disclosure Agreement APAD B.V./ Nuokang Bio-Pharmaceutical Inc.
dated October 25, 2012

 

15.

Confidentiality Agreement APAD B.V./ Kimberly-Clark Corporation dated September
1, 2014

          G.

Consents and Certifications, including CE Certification for the Product as
follows:

AC/DC Power Adapter:

Technical File Chapter "Device description", Item 10 Datasheet: Adapter PSU,
MENB1020_DS.pdf and chapter "Design validation" item 13 and 14 : EMC certificate
and report conform 60601-1-2:2007 (3th Edition)

 

 

Epidural Locator:

 

 

 

Jurisdiction

 

Issuer

 

Name of Certificate

 

 

Certificate

Number

 

 

Initial Date

 

Expiration Date

       

DEKRA Certification B.V.

 

Production Quality Assurance

 

 

0344

 

14 November 2008

 

1 November 2017

       

DEKRA Certification B.V.

 

ADENDUM CE

Marking of Conformity –

Medical Devices

 

     

14 November 2008

     

 

Electromagnetic Compatibility

 

 

H. All parts and components (including, without limitation, spare parts) which
are used in the Business and/or in the manufacture, repair or servicing of any
Products.

 

37

--------------------------------------------------------------------------------

 

Execution Version (2)

 

SCHEDULE 2: WARRANTIES

 

 

The Sellers, jointly and severally, represent and warrant to the Buyer as
follows:

 

1.

INFORMATION SUPPLIED

 

 

a.

All information contained in this Agreement, all matters Disclosed or contained
in the Disclosure Letter, and all other information relating to the Assets or
the Product given by or on behalf of any of the Sellers (or its agents or
advisers) to the Buyer (or its agents or advisers) was, when given, and is now,
true, accurate and complete in every respect and is not misleading.

 

 

b.

The documents Disclosed to the Buyer are true, accurate and complete copies of
the originals.

 

 

 

c.

Schedule 1 sets forth complete and accurate particulars of all (i) Intellectual
Property Rights that are subject to any issuance, registration, application or
other filing by, to or with any Governmental Entity or authorized private
registrar in any jurisdiction, including (A) issued and reissued Patents and
applications for Patents, (B) registered Trademarks, applications to register
Trademarks, including intent to use applications, or other registrations or
applications related to Trademarks, (C) Copyright registrations and applications
to register Copyrights, (D) Mask Work registrations and applications to register
Mask Works, (E) Domain Name registrations; and (F) any other Intellectual
Property Rights related thereto that are the subject of an application,
certificate, filing, registration or other document issued by, filed with, or
recorded by, any Governmental Authority (collectively, Registered IP), (ii)
other Intellectual Property Rights, and (iii) Consents and Certifications, in
each case related to or used or exploited or held for use or exploitation in
connection with or otherwise associated with any of the Assets (collectively,
the Registered IP and other Intellectual Property Rights and Consents and
Certifications, Seller IP). All such Seller IP is used exclusively in connection
with the Business. Schedule 1 specifies, with respect to such Registered IP and
Consents and Certifications, to the extent applicable, the title, application
number, filing date, priority date, registration number, registration or issue
date, jurisdiction of filing, and any deadlines with respect to such filings due
within ninety (90) days after the date hereof, and lists all Registered IP or
Consents and Certifications have lapsed, expired or been cancelled, abandoned,
opposed or the subject of a re-examination request.

 

 

d.

Schedule 3 sets forth complete and accurate particulars of all Consents and
Certifications, including accepted applications for the same.

 

2.

CAPACITY & EFFECT

 

 

a.

Each of the Sellers has all requisite power and authority, and has taken all
necessary corporate action, to enable it to enter into and perform this
Agreement, the Ancillary Documents and all other agreements and documents
entered into, or to be entered into, pursuant to the terms of this Agreement.

 

 

b.

This Agreement and all Ancillary Documents to which it is a party constitute (or
shall when executed constitute) valid, legal and binding obligations on the
Sellers enforceable in accordance with their respective terms.

 

38

--------------------------------------------------------------------------------

 

Execution Version (2)

 

 

c.

Neither of the Sellers require the consent, approval or authority of any other
person to enter into or perform its obligations under this Agreement or any
Ancillary Document. Neither of the Seller’s entry into and performance of this
Agreement or any Ancillary Document will not constitute any breach of or default
under its articles of association or any other agreement or instrument or order,
judgement, decree or other restriction binding on it, and neither of the Sellers
is engaged in any litigation or arbitration proceedings which might have an
effect on its capacity or ability to perform its obligations under this
Agreement or any Ancillary Document and no such legal or arbitration proceedings
have been threatened against it.

 

 

d.

The execution and delivery of this Agreement and each of the Ancillary Documents
and the fulfilment and performance of and compliance with the terms of this
Agreement and each other of the Ancillary Documents do not and will not conflict
with, violate or result in a breach of any law, undertaking to, or judgment,
order, injunction or decree of any court.

 

 

 

e.

None of the Sellers has any current or former employees or employment contracts.

 

 

3.

TITLE TO THE ASSETS  

 

 

a.

The Sellers are (or at Completion will be) the sole legal and beneficial owner
of (or applicant for) the Assets and the Seller IP, free from all Encumbrances
and any other rights exercisable by third parties. Neither of the Sellers has
agreed to create any Encumbrances over any of the Assets. There have been and
currently are no outstanding options, licenses, agreements, claims, Encumbrances
(other than non-exclusive licenses to use the Products entered into in the
ordinary course of business) or shared ownership of interests of any kind
relating to any Seller IP owned or purported to be owned by a Seller. Neither of
the Sellers has transferred ownership of, or granted any exclusive license of or
right to use, or authorized the retention of any exclusive rights to use or
joint ownership of, any Intellectual Property Right that is or was Seller IP, to
any other Person.

 

 

b.

The Assets comprise all of the Intellectual Property Rights and Consents and
Certifications that are used or useful for, or held for use in connection with,
or necessary for the Manufacture of the Product by the Sellers. Except as
disclosed in Clause 3 (b) of the Disclosure Letter, all necessary fees,
including all registration, maintenance, issuance and renewal fees, in
connection with the Registered IP and Consents and Certifications have been paid
and are not in any grace, surcharge or extension period, and all necessary
documents and certificates in connection with the Registered IP have been filed
with the relevant Patent, Copyright, Trademark or other Governmental Authorities
in the United States or foreign jurisdictions, as the case may be, for the
purposes of maintaining such Registered IP and Consents and Certifications. No
Intellectual Property Rights are licensed by any of the Sellers in connection
with the Business or the Manufacturing of the Product. No Intellectual Property
Rights other than the Seller IP are required in order to carry on the Business
or Manufacture the Product by the Sellers. Upon Completion, the Buyer will be
able to Manufacture the Product solely by utilizing the Assets, assuming the
presence of knowledge of electronic manufacturing and assembly of electronic
medical devices with the Buyer.

 

 

c.

All of the Assets are in the possession and control of the Sellers, except for
the Assets located at Unitron, as set forth in Clause 3(c) of the Disclosure
Letter.

 

 

d.

All documents which in any way affect the right, title or interest of a Seller
in or to any of the Assets or the Intellectual Property Rights therein, and
which attract stamp duty, have been duly stamped within the requisite period for
stamping.

 

39

--------------------------------------------------------------------------------

 

Execution Version (2)

 

 

e.

Clause 3(e) of the Disclosure Letter lists all licenses, sublicenses,
assignments, transfers and other Contracts pursuant to which a Seller has
granted any exclusive or non-exclusive rights, interests or authority to any
person or entity with respect to any Seller IP (collectively, Outbound
Licenses). The Sellers have provided the Buyer with true and complete copies of
all such Outbound Licenses and the forms of all licenses utilized by a Seller to
license Seller IP to third parties. All such Outbound Licenses, to each Seller’s
Knowledge, are valid, binding and enforceable between the Sellers and the other
parties thereto, and the Sellers and such other parties are in full compliance
with the terms and conditions of such Contracts.

 

 

f.

With the exception of “shrink wrap,” “click through” or similar generally
available commercial end user licenses, all Intellectual Property Rights used or
held for use in the Business as presently conducted, were created solely by
either (i) employees of a Seller acting within the scope of their employment who
have validly, irrevocably and exclusively assigned to a Seller all of their
rights, including all Intellectual Property Rights therein, or (ii) third
parties who, or whose assignees or other successors in interest, have, validly,
irrevocably and exclusively assigned in writing such Intellectual Property
Rights therein, to a Seller sufficient for the conduct of the Business as
currently conducted.

 

 

g.

None of the execution, delivery and performance of this Agreement, the
performance by a Seller of its obligations hereunder, or the consummation of the
transactions contemplated in this Agreement, including the assignment of any
Contracts to which a Seller is a party, will result in (i) any third party being
granted rights or access to, or the placement in or release from escrow, of any
Seller IP, (ii) the granting to any third party of any right, title or interest
to or with respect to any Intellectual Property Rights owned by, or licensed to,
a Seller (including any Intellectual Property Rights purported to be assigned
hereunder) pursuant to any agreement to which a Seller is a party or by which it
is bound, (iii) the Buyer being bound by, or subject to, any non-compete or
other restriction on the operation or scope of its respective businesses,
including on the operation or scope of the Business by the Buyer following the
Completion, (iv) any restriction on the ability of the Buyer to share
information relating to its ongoing business or operations, (v) the Buyer being
obligated to pay any royalties, fees, honoraria or other amounts to any third
party in excess of those payable by the Sellers prior to the Completion Date
pursuant to agreements to which a Seller is a party or by which it is bound and
disclosed pursuant to this Agreement; (vi) a material breach of or default under
any instrument, license or other Contract governing any Intellectual Property
Rights owned by or licensed to a Seller; (vii) the forfeiture or termination of,
or give rise to a right of forfeiture or termination of, any Intellectual
Property Rights owned by or licensed to a Seller; or (viii) the material
impairment of any right of a Seller before the Completion Date or the Buyer
after the Completion to use, develop, make, have made, offer for sale, sell,
import, copy, modify, create derivative works of, distribute, license, or
dispose of any Intellectual Property Rights owned by or licensed to a Seller or
portion thereof except software subject to inbound “shrink wrap”, “click
through” or similar software licenses with customary restrictions on the use
thereof.

 

 

h.

Without limiting the generality of the foregoing, each Seller has taken
commercially reasonable actions to obtain title to all Seller IP and to maintain
and protect all items of Seller IP, including having (1) entered into binding,
written agreements with every current and former employee of each Seller and
with every current and former independent contractor, who contributed to the
creation or development of Seller IP, whereby such employees and independent
contractors have irrevocably assigned to the Seller all ownership interests and
rights they may have in, and have acknowledged the Seller’s exclusive ownership
of, the Seller IP, (2) obtained binding, written invention and patent
assignments for each item of Registered IP (and recorded each such assignment
with the relevant governmental entity to the extent necessary or required),
sufficient to transfer all right, title and interest in and to such Seller IP to
a Seller, (3) entered into binding, written confidentiality or non-disclosure
agreements with any third parties or employees to whom it discloses confidential
information, trade secrets or other such Information, relating to the Assets or
the Product, (4) implemented reasonable controls on access to the Seller’s
confidential information, trade secrets and other information relating to the
Assets or the Product and (5) in a timely manner made all filings and all
payments of all maintenance and similar fees for any Registered IP.

 

40

--------------------------------------------------------------------------------

 

Execution Version (2)

 

 

i.

To each Seller’s Knowledge, no employees, officers, contractors, agents or
consultants are in violation of any such proprietary right or assignment
agreement. No such employee, officer, contractor, agent or consultant included a
list of prior inventions that relate in any way to the Business or the Product,
claimed or retained any property interest in development related in any way to
the Business or otherwise modified such agreement. No current or former
director, manager, member, officer, employee, consultant, agent or contractor of
a Seller will, after giving effect to each of the transactions contemplated
herein, own or retain any rights in or to, or have the right to receive any
royalty or other payment with respect to, any of the Intellectual Property
Rights used or owned by a Seller. Neither Seller has ever had any employee.

 

 

j.

Section G of Schedule 1 describes each of the Consents and Certifications of the
Business pertaining to the Product. Such Consents and Certifications are valid,
subsisting, enforceable and in full force and effect, and nothing has been done
or not been done as a result of which any of them has ceased or might cease to
be valid, subsisting, enforceable or in full force and effect in particular all
application and renewal fees and other steps required for the submission,
maintenance and protection of such rights have been paid on time or taken.

 

 

k.

Except as set forth in Clause 3(k) of the Disclosure Letter, the Consents and
Certifications issued to each of the Sellers and included in the Assets comprise
all of the Consents and Certifications that are necessary to place the Product
on the market in the European Economic Area, United States or other
jurisdiction, or if not all that are necessary therefor in any jurisdiction. The
Sellers owns all Intellectual Property Rights necessary for the Product to
receive CE Certification and the other such Consents and Certifications, and
neither Seller has any reason to believe that CE Certification and the other
such Consents and Certifications will not be obtained as aforesaid without the
need of a license or any additional development or modification for compliance
for the advertising, sale and marketing of the Product in the European Economic
Area except as set forth in the immediately preceding sentence. Other than CE
Certification, no other Consent and Certification is required for the
advertising, sale and marketing of the Product in the European Economic Area.

 

 

l.

Except as set forth in Clause 3(b) of the Disclosure Letter, there are no
actions that must be taken by the Buyer within 90 days of the Completion Date,
including the payment of any registration, maintenance or renewal fees or the
filing of any responses to office actions, documents, applications or
certificates for the purposes of maintaining, preserving or renewing any
Registered IP or Consent and Certification.

 

 

m.

Each Seller is in full compliance with all legal requirements applicable to
Seller IP and such Seller’s ownership and use thereof.

 

 

n.

The Sellers have taken commercially reasonable steps to protect its rights in
confidential information and Trade Secrets of the Sellers and in any other
confidential information and Trade Secrets provided by any other Person to a
Seller. Neither of the Sellers has provided any confidential information related
to the Seller IP to a third party except to a third party that has a legitimate
business reason for accessing any confidential information or Trade Secrets and
then only pursuant to non-disclosure or other confidentiality agreements in a
form intended to protect the Intellectual Property Rights embodied in such
confidential information or Trade Secrets. Except as disclosed in the Disclosure
Letter, neither Seller is under any contractual or other obligation to disclose
to any third party any Seller IP.

 

41

--------------------------------------------------------------------------------

 

Execution Version (2)

 

4.

STATUS OF THE ASSETS

 

 

a.

The Seller IP is valid, subsisting and enforceable, and nothing has been done or
not been done as a result of which any of them has ceased or might cease to be
valid, subsisting or enforceable. To each Seller’s Knowledge, there is no
information, materials, facts or circumstances, including any information or
fact that would constitute prior art, that would render any of Registered IP or
such other Intellectual Property Rights invalid or unenforceable, or that would
adversely affect any pending application for any Registered IP. Neither Seller
has misrepresented, or failed to disclose, nor does a Seller have any Knowledge
of any misrepresentation or failure to disclose, any fact or circumstances in
any application for any Registered IP that would constitute fraud or a
misrepresentation with respect to such application or that would otherwise
affect the validity or enforceability of any Registered IP. At the Completion,
all Seller IP will be transferred to the Buyer to be held by the Buyer without
restriction not otherwise applicable to a Seller prior to the Completion and
without payment of any kind to any third party not otherwise payable by a Seller
prior to the Completion. In particular:

 

 

(i)

all application and renewal fees and other steps required for the maintenance or
protection of such rights have been paid on time or taken;

 

 

(ii)

all confidential information (including know-how and trade secrets) owned or
used in connection with the Product has been kept confidential and has not been
disclosed to any third party;

 

 

 

(iii)

no Trademark or Domain Name identical or similar to the word “APAD” has been
registered or is being used by any person in the same or a similar business to
that of a Seller in any jurisdiction for the purpose of, or are being used in
relation to, an acoustic penetration assisted device; and

 

 

(iv)

there are and have been no claims, demands, inquiries, audits, investigations,
challenges, disputes, written communications, or proceedings, instituted,
settled, or to a Seller’s Knowledge, threatened in relation to the ownership,
enforceability, effectiveness or validity or use of such rights, including but
not limited to any interference, opposition, reissue or other proceeding.

 

 

(v)

The Seller IP does not in any way overlap or share any Intellectual Property
with any Intellectual Property that will be retained or used by a Seller after
Completion.

 

42

--------------------------------------------------------------------------------

 

Execution Version (2)

 

 

b.

There has been no infringement, violation, or interference or misappropriation
by any third party of any Seller IP, nor any third party breach of confidence,
passing off or actionable act of unfair competition in relation to any Seller
IP, the Assets or the Product, and no such infringement, breach of confidence,
passing off or actionable act of unfair competition is current or anticipated.

 

 

c.

The activities involved in the development or commercialisation of the Assets
and the Product:

 

 

 

(i)

have not infringed, do not infringe and are not likely to infringe the
Intellectual Property Rights of any third party;

 

 

(ii)

have not, do not constitute and are not likely to constitute any breach of
confidence, passing off or actionable act of unfair competition; and

 

 

 

(iii)

have not given and do not give rise to any obligation to pay any royalty, fee,
compensation or any other sum whatsoever.

 

 

 

d.

To each Seller’s Knowledge, none of the Assets nor the Product infringe the
Intellectual Property Rights of any third party.

 

 

e.

Other than any (i) outbound licenses in the form of the Standard Customer
Contract and (ii) inbound “shrink wrap,” “click through” and similar generally
available commercial end user licenses for products and services that are not
software incorporated into the Company Products, Clause 4(e) of the Disclosure
Letter lists all Contracts to which a Seller is a party with respect to any
Intellectual Property Rights. All of the Contracts set forth in Clause 4(n) of
the Disclosure Letter are in full force and effect and are sufficient to cover
the Business as currently conducted. Neither Seller is in material breach of,
nor failed to perform under in any material respect, any of the foregoing
Contracts and, to each Seller’s Knowledge, no other party to any such Contract
is in material breach thereof or has failed to perform thereunder in any
material respect. None of the foregoing Contracts requires the consent of or
payment to any Person in connection with the transactions contemplated in this
Agreement. Each Seller has sufficient licenses for each seat, installation and
user for any software covered by an inbound “shrink wrap,” “click through” or
similar generally available commercial end user license.

 

 

f.

Without limiting the generality of any other representations or warranties
contained in this Agreement, the Assets do not contain and neither Seller is in
possession of, in any electronic or hard copy form, any technology or other
confidential or proprietary information or property owned by, licensed from or
provided by Unitron Group B.V. or, to the Knowledge of a Seller, any of its
predecessors, successors, assigns, parent companies, subsidiaries, and
affiliated organizations, or, to the Knowledge of a Seller (without any actual
or constructive inquiry or investigation), any past and present officers,
directors, partners, shareholders, agents, representatives, servants and
employees of any of the foregoing (collectively, Unitron and any such technology
or other confidential or proprietary information or property originating from
Unitron is referred to as Unitron Technology). Neither Seller has breached any
Contract between it, on the one hand, and Unitron, on the other hand. No Unitron
Technology is required to Manufacture or sell the Product.

 

43

--------------------------------------------------------------------------------

 

Execution Version (2)

 

 

g.

No Public Software (as defined below) is used in connection with the Business or
the Product, including without limitation for the development, licensing, sales,
use or support of the Assets or the Product. For purposes of the previous
sentence, Public Software means (i) any software that contains, or is derived in
any manner (in whole or in part) from, any software that is distributed as free
software, open source software (e.g., Linux) or similar licensing or
distribution models, other than software that has been clearly and conspicuously
released into the public domain by its copyright holders, and (ii) any software
that requires as a condition of its use, modification and/or distribution that
such software or other software incorporated into, derived from or distributed
with such software: (A) be disclosed or distributed in source code form; (B) be
licensed for the purpose of making derivative works; or (C) be redistributable
at no charge, other than a nominal fee or copying charge. Public Software
includes software licensed or distributed under any of the following licenses or
distribution models, or licenses or distribution models similar to any of the
following (regardless of software license version): (r) GNU’s General Public
License (GPL), Lesser/Library GPL (LGPL), or Affero General Public License,
(s) the Artistic License (e.g., PERL), (t) the Mozilla Public License, (u) the
Netscape Public License, (v) the Sun Community Source License (SCSL), (w) the
Sun Industry Standards License (SISL), (x) the BSD License, (y) the Apache
License or (z) any other license that meets the “Open Source Definition”
(www.opensource.org/osd.html) and/or “Free Software Definition”
(www.gnu.org/philosophy/free-sw.html).

 

 

h.

No Software owned by a Seller (Owned Software) contains any “backdoors,” drop
dead device, time bombs, Trojan horses, viruses or worms (as such terms are
commonly understood in the software industry) or any other code designed or
intended to have or capable of performing any of the following functions: (1)
disrupting, disabling, harming or otherwise impeding in any manner the operation
of, or providing unauthorized access to, a computer system or network or other
device on which such code is stored or installed; or (2) damaging or destroying
any data or file without the user’s consent.

 

 

i.

The Product complies with all applicable warranties and other contractual
commitments related to the use, functionality or performance of the Product, and
the Product performs in accordance with the Documentation. The Sellers have made
available to the Buyer a complete and accurate list of all known warranty
claims, bugs, defects and errors in the Product during the three (3) year period
prior to the Completion.

 

 

j.

No Owned Software is subject to any Contract with any third party pursuant to
which a Seller has deposited, or could be required to deposit, into escrow, such
Owned Software or pursuant to which access to the source code of such Owned
Software is or could be granted to a third party. There has been no unauthorized
disclosure of any of a Seller’s proprietary source code.

 

 

k.

None of the officers, directors, employees or stockholders of a Seller, nor, to
the Knowledge of any of the Sellers, any immediate family member of an officer,
director, employee or stockholder of a Seller, has any direct or indirect
ownership, participation, royalty or other interest in, or is an officer,
director, employee of or consultant or contractor for any Person that owns or
licenses any Intellectual Property Rights that are functionally similar to any
of the Assets, Manufactures a device or apparatus for positioning a needle in an
anatomical cavity or which uses acoustic feedback to assist in placement, or
which otherwise competes with, or does business with, or has any contractual
arrangement with, a Seller in connection with the Business or Product. None of
said officers, directors, employees, stockholders or any member of their
immediate families, is a party to, or to the Knowledge of any of the Sellers,
otherwise directly or indirectly interested in, any Contract to which a Seller
is a party or by which a Seller or any of its assets or properties may be bound
or affected (in each case, that relates to the Business or Product), except for
normal compensation for services as an officer, director or employee thereof. To
the Knowledge of any of the Sellers, none of said officers, directors,
employees, stockholders or immediate family members has any interest in any
property, real or personal, tangible or intangible (including any Intellectual
Property Rights) that is used or exploited as held for use or exploitation in
connection with or otherwise associated with the Business or Product or will be
included in the Assets, which will not be assigned to APAD O prior to the
Completion and included in the Assets.

 

44

--------------------------------------------------------------------------------

 

Execution Version (2)

 

5.

DISPUTES  

 

 

a.

Neither a Seller, nor any person for whose acts or omissions it may be
vicariously liable, is engaged in or subject to any litigation, administrative,
mediation or arbitration proceedings in relation to the Assets or any of them.

 

 

b.

No such proceedings, investigation or inquiry as are mentioned in Paragraph 5(a)
have been threatened or are pending by or against a Seller or against any such
person and there are no facts or circumstances likely to give rise to any such
proceedings.

 

 

 

c.

There are no existing or pending judgments or rulings against a Seller which
affect or may affect the Assets. Neither Seller has given any undertakings
arising from legal proceedings to a court, governmental agency or regulator or
third party which could affect the Assets.

 

 

 

d.

Details of all material claims, complaints or returns relating to the Assets
that have occurred during the six (6) years preceding the date of this Agreement
have been Disclosed.

 

 

6.

INSOLVENCY 

 

 

a.

 Neither Seller is insolvent or unable to pay its debts or has not stopped
paying its debts as they fall due.

 

 

b.

No step has been taken in any applicable jurisdiction to initiate any process by
or under which:

 

 

 

(i)

the ability of the creditors of a Seller to take any action to enforce their
debts is suspended, restricted or prevented; or

 

 

(ii)

some or all of the creditors of a Seller accept, by agreement or in pursuance of
a court order, an amount less than the sums owing to them in satisfaction of
those sums with a view to preventing the dissolution of a Seller; or

 

 

 

(iii)

a person is appointed to manage the affairs, business and assets of a Seller on
behalf of their creditors; or

 

 

 

(iv)

the holder of a charge over any of the assets of a Seller is appointed to
control the business and/or any assets of a Seller.

 

45

--------------------------------------------------------------------------------

 

Execution Version (2)

 

 

c.

In relation to each Seller:

 

 

(i)

no administrator has been appointed;

 

 

(ii)

no documents have been filed with the court for the appointment of an
administrator; and

 

 

 

(iii)

no notice of an intention to appoint an administrator has been given by the
relevant company, its Directors or by a qualifying floating charge holder.

 

 

 

d.

No process has been initiated which could lead to a Seller being dissolved and
its assets being distributed among the relevant company’s creditors,
shareholders or other contributors.

 

 

e.

No distress, attachment, execution, expropriation, sequestration or other
analogous legal process has been levied, enforced or sued out on, and no
creditor or encumbrancer has taken control of, any goods or assets of a Seller.

 

7.

UNITED STATES SECURITIES LAWS 

 

 

a.

Investment purpose. The Sellers are acquiring the Shares hereunder for its own
account for investment only and not with a view towards, or for resale in
connection with, the public sale or distribution thereof, except pursuant to
sales registered or exempted under the Securities Act. The Sellers acknowledge
that a legend will be placed on the certificates representing the Shares in the
following form:

 

THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE U.S. SECURITIES ACT OF 1933,
AS AMENDED (THE SECURITIES ACT), OR THE SECURITIES LAWS OF ANY STATE AND ARE
“RESTRICTED SECURITIES” AS THAT TERM IS DEFINED IN RULE 144 UNDER THE SECURITIES
ACT. SUCH SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, OR OTHERWISE TRANSFERRED
EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT
AND THE APPLICABLE STATE SECURITIES LAWS OR PURSUANT TO AN EXEMPTION FROM
REGISTRATION THEREUNDER, THE AVAILABILITY OF WHICH IS TO BE ESTABLISHED TO THE
REASONABLE SATISFACTION OF COUNSEL TO THE ISSUER.

 

 

b.

Accredited investor. Each Seller is an “accredited investor” as that term is
defined in Rule 501(a) of Regulation D, as promulgated under the Securities Act.

 

 

c.

Reliance on Exemptions. Each Seller understands that Shares are being offered to
it in reliance on specific exemptions from the registration requirements of
United States federal and state securities laws and that the Buyer is relying in
part upon the truth and accuracy of, and each Seller’s compliance with, the
representations, warranties, agreements, acknowledgments and understandings of
such Seller set forth herein in order to determine the availability of such
exemptions and the eligibility of such Seller to acquire Shares.

        d. Information. Each Seller and its advisors, if any, have been
furnished with all materials relating to the business, finances and operations
of the Buyer and other information such Seller deemed material to making an
informed investment decision regarding its acquisition of Shares, which have
been requested by such Seller. Each Seller acknowledges that it has received and
reviewed a copy of any and all information regarding the Buyer which it has
requested from the Buyer. Each Seller and its advisors have been afforded the
opportunity to ask questions of the Buyer and its management. Each Seller
understands that its acquisition of Shares involves a high degree of risk. Each
Seller is in a position regarding the Buyer, which, based upon economic
bargaining power, enabled and enables such Seller to obtain information from the
Buyer in order to evaluate the merits and risks of this acquisition. Each Seller
has sought such accounting, legal and tax advice as it has considered necessary
to make an informed acquisition decision with respect to its acquisition of
Shares. Without limiting the foregoing, each Seller has carefully considered the
potential risks relating to the Buyer and the acquisition of Shares, and fully
understands that Shares are a speculative investment that involve a high degree
of risk of loss. Among other things, each Seller has carefully considered each
of the risks described under the heading “Risk Factors” in the Buyer’s annual
report on Form 10-K for the fiscal year ended December 31, 2016, as filed with
the U.S. Securities and Exchange Commission (SEC) on March 31, 2017, as may have
been updated on the Buyer’s quarterly report on Form 10-Q for the quarterly
period ended March 31, 2017, as filed with the SEC on May 15, 2017.

    

46

--------------------------------------------------------------------------------

 

Execution Version (2)

 

 

e.

No Governmental Review. Each Seller understands that no United States federal or
state governmental authority has passed on or made any recommendation or
endorsement of any of the Shares to be issued to such Seller, or the fairness or
suitability of the investment in any of the Shares to be issued to such Seller,
nor have any such governmental authorities passed upon or endorsed the merits of
the offering of any of the Shares to be issued to such Seller.

       

f.

General Solicitation. Neither Seller is acquiring any Shares as a result of any
advertisement, article, notice or other communication regarding Shares published
in any newspaper, magazine or similar media or broadcast over television or
radio or presented at any seminar or any other general solicitation or general
advertisement.

 

47

--------------------------------------------------------------------------------

 

Execution Version (2)

 

SCHEDULE 3: APAD DOCUMENT TRANSFER LIST

 

1. General Information

TableOfContents.doc

1. APAD-APAD-GI-01EN12-0.pdf

2. APAD_Paalklem_Change.pdf

3. APAD_software_changes_1_5.pdf

4. APAD_software_changes_1_6.pdf

5. APAD-APAD-MEM-62NL1-0 Signed.pdf

6. APAD-APAD-MEM-63NL0-4.pdf

7. APAD-APAD-DCH-02EN0-2.pdf

8. APAD AR05Mi-01.msg

8. LabelRibbon-Change_Notification.pdf

9. Memo_Gap_APAD-v2.pdf

10. New address Biosensors.txt

 

2. Device Description

TableOfContents.doc

1. APAD-APAD-DIF-01EN7-0.pdf

2. APAD-APAD-PRS-01NL2-4.pdf

3. APAD-APAD-DESC-01NL2-0.pdf

4. APAD-APAD-SCH-01UK5-0.pdf

4. APAD-APAD-SCH-01UK5-0.UTSCH

5. APAD-APAD-LAY-01UK5-0.ddf

5. APAD-APAD-LAY-01UK5-0.pdf

5. APAD-APAD-LAY-01UK5-0.zip (Includes all files within)

6. APAD-APAD-BOM_WithSupplierInfo.pdf

6. APAD-APAD-BOM-01UK12-0.pdf

7. APAD-APAD-DOC-01UK5-0.pdf

8. APAD-APAD-PIC-01NL1-0.pdf

9. GP150AAM KPD MF5A 333J420F.pdf

9. GP150AAM PPD8070R1.pdf

9. GP150AAM.pdf

9. GP150AAM-R2.pdf

10. MENB1020_DS.pdf

11. APAD-APAD-Octrooi.pdf

12. BTR-36 CertificateOfOrigin.pdf

12. BTR-36 Detail drawing.pdf

12. BTR-36 Materiallist.pdf

12. BTR36_Approval.pdf

12. EC Cert Reg#44 232 07 349129-001 (expiry 2013-12-17).pdf

12. RationaleBioSensor.pdf

13. Apad Folder low resolution.pdf

14. APAD-APAD-Software Rationale.pdf

15. APAD-APAD-MEM-41NL1-0.pdf

 

48

--------------------------------------------------------------------------------

 

Execution Version (2)

 

16. Critical components.pdf

17. 3002225_03 Bom.pdf

18. BIO-PSENS-prS-01EN4-0.PDF

19. ML2032 T25 RoHS vrijstelling.pdf

20. Source files of Custom made Parts.zip (Includes all files within)

 

3. Essential Requirements Checklist

TableOfContents.doc

1. APAD-APAD-DoC-01UK5-0.pdf

2. APAD-APAD-ERQ-01UK5-0.pdf

3. APAD-APAD-MEM-35EN1-0.pdf

4. APAD-APAD-TF-01UK2-0.pdf

5. BTR-36 Declaration of Conformity.pdf

6. BTR-36 Declaration on biocompatibility.pdf

7. 120112 Declaration on compliance with EN ISO 11135-1(signed).pdf

8. DOC - Biotrans 120608 (APAD-Poland).pdf

9. 2078519 EN ISO 13485.pdf

10. EN ISO 13485_Cert# Q1N 11 09 77111 002 (expiry 2015-04-04).pdf

11. RoHS Declaration of Conformity - APAD.pdf

 

4. Risk Analysis

TableOfContents.doc

1. APAD-APAD-DRA-01EN6-0.pdf

 

5. Design verification and validation

TableOfContents.doc

1. 2111639.0501Rv2_25maart2008.pdf

2. 2111639_0551Cv2_25mar08.pdf

3. TRF 211639_51-QUA-PEP _2_.pdf

4. TRF 2111639_50_QUA_PEP.pdf

5. NL-14439.pdf

6. APAD-APAD-DVR-04NL2-1.pdf

6. APAD-APAD-RPT-03EN1-0.pdf

7. APAD-APAD-TF-02UK1-0.pdf

8. Clinical Report APAD-Rev4.pdf

9. Anaesthesia 08 2002 kl.pdf

10. Anesthesia & Analgesia 04 2003 kl.pdf

11. Eur Journal of Anaesthesiology 09 2004 kl.pdf

12. APAD-APAD-DVL-04NL0-1.pdf

12. APAD-APAD-DVR-01NL3-1.pdf

12. APAD-APAD-PVL-03NL4-0.pdf

13. 2171088.0551C.pdf

14. 2171088.0501R.pdf

15. APAD-APAD-MEM-03NL1-0.pdf

 

49

--------------------------------------------------------------------------------

 

Execution Version (2)

 

6. Manufacturing methods

TableOfContents.doc

1. APAD-APAD-PRA-01UK1-0.pdf

2. APAD-APAD-REP-01UK1-1.PDF

3. Unitron-BTR-36 Process Flow.pdf

4. 3001801_12 Job.pdf

5. 3002225_03 Job.pdf

 

6.1 Software

1. Romboot1.1_02-11-2010_S29GL064.bin

2. BootFirm0108.bin

APAD source rev. 01.08.zip (Includes all files within)

APAD_testsoftware_91.08.bin

 

7. Labelling

TableOfContents.doc

1. APAD-APAD-LBL-01UK2-0.pdf

2. APAD-APAD-LBL-01EN0-1.bmp

3. APAD-APAD-LBL-04UK2-0.pdf

4. APAD-APAD-MAN-03NL7-4.pdf

5. APAD-APAD-MAN-04EN3-4.pdf

6. 4004729.pdf

7. Apad label change_20131223.pdf

7. LabelRibbon-Change_Notification.pdf

 

8. Regulatory

1. Primary Safety Certifications for IEC 60601-1 3rd edition, including
laboratory reports

Start document: 2115189TE01.pdf states that APAD is certified conform Annex III.
This document refers to a Certification Notice, nr 2115189CN (file
2115189CN03.pdf.) This file describes the certification holder, is linked to the
Declaration of Conformity (H3) and contains a link to the Technical file review
by Dekra, 2115189 - TDR01-R1 (H7). File 2115189-TDR01-R1 describes the Technical
File review. This document is linked to the contents and documents of the
Technical File.

2. Evidence of Alarm testing per IEC 60601-1-8
IEC 60601-1-8 does not apply, a clause from this standard is included in the
60601-1 test. See enclosed document 4.TRF 2111639_50_QUA_PEP, page 11.

3. Evidence that software was developed and maintained per IEC 62304

APAD proved compliance to Essential Requirement 12.1A using EN60601-1:2006 +
A1:2013 + C1:2014 as can be seen from the Essential Requirements checklist
(TF/Essential Requirements/2.APAD-APAD-ERQ-01UK5-0 (12.1A)).

4. Biotrans kit-List of Biocomp Test _Nov 2010
Biotrans List of Bench Tests_21Apr2017

5. CE Certificaat

6. List of Bench Tests – Biotrans 110831
Biotrans List of Biocomp Tests

7. List of standards – Biotrans 111010

Biotrans ST-0045_rev03

 

50

--------------------------------------------------------------------------------

 

Execution Version (2)

 

IN WITNESS WHEREOF, the parties hereto have executed this Asset Purchase
Agreement as of the date first set forth above.

 

 

 

 

Milestone Scientific, Inc.

 

By: ____________________________ 

Name:

Title:

 

Signed by Timotheus Joan Marie Lechner, director, for and on behalf of APAD
Octrooi B.V.

 

 

 

____________________________ 

Director

 

Signed by Floris de Raadt, director, for and on behalf of APAD Octrooi B.V.

 

 

 

____________________________ 

Director 

Signed by Maarten Gerardus Franciscus van Wijk, director, for and on behalf of
APAD Octrooi B.V.

 

 

____________________________

Director

     

Signed by Timotheus Joan Marie Lechner, director, for and on behalf of APAD B.V.

 

 

 

____________________________ 

Director 

Signed by Floris de Raadt, director, for and on behalf of APAD B.V.

 

 

 

____________________________ 

Director

Signed by Augustijn Pieter van Liere, director, for and on behalf of APAD B.V.

 

 

____________________________

Director

 

 

51